[ex103-phunwareseriesb202001.jpg]
NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS NOTE NOR THE
SECURITIES INTO WHICH THIS NOTE ARE CONVERTIBLE HAVE BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL TO THE HOLDER
(IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY,
THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD OR ELIGIBLE
TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES. ANY
TRANSFEREE OF THIS NOTE SHOULD CAREFULLY REVIEW THE TERMS OF THIS NOTE,
INCLUDING SECTIONS 3(c)(iii) AND 20(a) HEREOF. THE PRINCIPAL AMOUNT REPRESENTED
BY THIS NOTE AND, ACCORDINGLY, THE SECURITIES ISSUABLE UPON CONVERSION HEREOF
MAY BE LESS THAN THE AMOUNTS SET FORTH ON THE FACE HEREOF PURSUANT TO SECTION
3(c)(iii) OF THIS NOTE. THIS NOTE HAS BEEN ISSUED WITH ORIGINAL ISSUE DISCOUNT
(“OID”). PURSUANT TO TREASURY REGULATION §1.1275-3(b)(1), MATT AUNE, A
REPRESENTATIVE OF THE COMPANY HEREOF WILL, BEGINNING TEN DAYS AFTER THE ISSUANCE
DATE OF THIS NOTE, PROMPTLY MAKE AVAILABLE TO THE HOLDER UPON REQUEST THE
INFORMATION DESCRIBED IN TREASURY REGULATION §1.1275-3(b)(1)(i). MATT AUNE MAY
BE REACHED AT TELEPHONE NUMBER (512) 693-4199. PHUNWARE, INC. SERIES B SENIOR
SECURED CONVERTIBLE NOTE Issuance Date: July __, 2020 (the “Issuance Date”)
Original Principal Amount: U.S. $17,280,000 FOR VALUE RECEIVED, Phunware, Inc.,
a Delaware corporation (the “Company”), hereby promises to pay to the order of
Alto Opportunity Master Fund, SPC – Segregated Master Portfolio B or its
registered assigns (“Holder”) the amount set forth above as the Original
Principal Amount (as reduced pursuant to the terms hereof pursuant to
redemption, conversion or otherwise, the “Principal”) when due, whether upon the
Maturity Date, on any Installment Date with respect to the Installment Amount
due on such Installment Date (each as defined below), or upon acceleration,
redemption or otherwise (in each case in accordance with the terms hereof) and
to pay interest (“Interest”) on any outstanding Principal at the applicable
Interest Rate (as defined below) from the date set forth above as the Issuance
Date (the “Issuance Date”) until the same becomes due and payable, whether upon
the Maturity Date, on any Installment Date with respect to the Installment
Amount due on such Installment Date, or upon acceleration, conversion,
redemption or otherwise (in each case in accordance with the terms hereof). This
Series B Senior Error! Unknown document property name.



--------------------------------------------------------------------------------



 
[ex103-phunwareseriesb202002.jpg]
Secured Convertible Note (including all Senior Secured Convertible Notes issued
in exchange, transfer or replacement hereof, this “Note”) is one of an issue of
Senior Secured Convertible Notes issued pursuant to the Securities Purchase
Agreement, dated as of July 14, 2020 (the “Subscription Date”), by and among the
Company and the investors (the “Buyers”) referred to therein, as amended from
time to time (collectively, the “Notes”, and such other Series A Senior
Convertible Notes and Series B Senior Secured Convertible Notes issued pursuant
to the Securities Purchase Agreement, collectively, the “Other Notes”). Certain
capitalized terms used herein are defined in Section 33. 1. PAYMENTS OF
PRINCIPAL. On each Installment Date, the Company shall pay to the Holder an
amount equal to the Installment Amount due on such Installment Date in
accordance with Section 8. On the Maturity Date, the Company shall pay to the
Holder an amount in cash representing all outstanding Principal, accrued and
unpaid Interest and accrued and unpaid Late Charges (as defined in Section
26(c)) on such Principal and Interest. Other than as specifically permitted by
this Note, the Company may not prepay any portion of the outstanding Principal,
accrued and unpaid Interest, Make-Whole Amount or accrued and unpaid Late
Charges on Principal, Interest and Make-Whole Amount, if any. (a) Securities
Contract. The Company and the Holder hereby acknowledge and agree that the
Securities Purchase Agreement and the Note Purchase Agreement (as defined in the
Securities Purchase Agreement) each is a “securities contract” as defined in 11
U.S.C. § 741 and that Holder shall have all rights in respect of this Note, the
Master Netting Agreement (as defined in the Securities Purchase Agreement), the
Investor Note, the Securities Purchase Agreement and the Note Purchase Agreement
as are set forth in 11 U.S.C. § 555 and 11 U.S.C. § 362(b)(6), including,
without limitation, all rights of credit, deduction, setoff, offset and/or
netting (collectively, “Netting” or “Net”) as are available under this Note, the
Master Netting Agreement and the Investor Note and all Netting provisions of
this Note, the Investor Note and the Master Netting Agreement, including without
limitation the provisions set forth in Section 7 of the Investor Note, are
hereby incorporated in this Note and made a part hereof as if such provisions
were set forth herein. (b) Investor Prepayments; No Share Issuance or Sales
until Fully Paid. Upon the consummation of any Investor Prepayment, the
aggregate outstanding Restricted Principal under this Note shall automatically
become Unrestricted Principal hereunder, on a dollar-for-dollar basis, in an
amount equal to the aggregate amount of cash paid in such Investor Prepayment
and any Restricted OID related to such Prepaid Principal shall also concurrently
become Unrestricted Principal at such time. Notwithstanding anything herein to
the contrary, the shares of Common Stock issuable upon conversion of Restricted
Principal (and related Restricted OID) hereunder shall not be issued by the
Company and may not be sold by Holder until such portion of the Investor Note
equivalent to the Restricted Principal subject to such conversion (each, an
“Investor Prepayment Amount”) has been Fully Paid (as defined below) pursuant to
an Investor Prepayment or otherwise upon maturity of the Investor Note (to the
Company or to such other Persons as directed by the Company in writing) and such
Restricted Principal (and related Restricted OID) becomes Unrestricted Principal
in accordance with the preceding sentence. “Fully Paid” means, with respect to
any applicable Investor Prepayment, that the Holder shall have either (x)
delivered evidence to the Company that the Holder instructed its bank or 2
Error! Unknown document property name.



--------------------------------------------------------------------------------



 
[ex103-phunwareseriesb202003.jpg]
other financial institution, with respect to an account of the Holder (or an
affiliate of the Holder) containing at least an amount in cash equal to the
applicable Investor Prepayment Amount, to deliver such Investor Prepayment
Amount from such account by wire transfer to the Company in accordance with wire
instructions set forth in the Flow of Funds Letter (as defined in the Securities
Purchase Agreement) (unless modified by the Company prior to the date of such
Investor Prepayment by delivery to the Holder of new wire instructions, duly
executed by an executive officer of the Company, on letterhead of the Company),
or (y) if the Company and the Holder have accounts at the same bank or other
financial institution, by an internal “ledger” transfer by such financial
institution of such Investor Prepayment Amount, in each case, as evidenced by
either an e-mail or other written or oral confirmation by the applicable
receiving financial institution that such transfer has been completed or wire
has arrived, in each case, of such Investor Prepayment Amount. (c) Prohibited
Transfer or Severability Reduction. Upon any Prohibited Transfer (as defined in
the Investor Note) of, or Severability Event (as defined in the Investor Note)
under, the Investor Note, (x) the Investor Note shall be deemed paid in full and
shall be null and void, and (y) 75% of the remaining Restricted Principal of
this Note (together with any related Restricted OID with respect thereto) shall
be automatically cancelled (with the remaining 25% of the Restricted Principal
of this Note (together with any related Restricted OID with respect
thereto)automatically becoming Unrestricted Principal hereunder). (d) Netting
Event Reduction. Upon any Netting Event (as defined in the Investor Note), the
Restricted Principal hereunder shall automatically and simultaneously be
reduced, on a dollar-for-dollar basis, by such portion of the aggregate
principal of the Investor Note cancelled pursuant to such Netting Event and the
Restricted OID related thereto shall automatically be cancelled concurrently
therewith; provided, that if any portion of the Investor Note subject to Netting
is applied against Unpaid Amounts (as defined in the Investor Note) owed by the
Company to the Investor (other than the Conversion Amount of this Note
outstanding from time to time) (each, an “Other Unpaid Amount”), an aggregate
amount of Restricted Principal hereunder equal to such Other Unpaid Amount, on a
dollar-for-dollar basis (or, if less, all Restricted Principal then outstanding
hereunder) (together with any related Restricted OID with respect thereto),
shall automatically become Unrestricted Principal simultaneously with the
consummation of such Netting Event. (e) Single Integrated Transaction. The
Company hereby acknowledges and agrees that (i) the Netting Events shall be
consummated at such times as required hereunder through any means permissible
under applicable law, including without limitation, set-off and Netting and (ii)
the obligations of the Holder under the Investor Note and the obligations of the
Company under this Note arise in a single integrated transaction and constitute
related and interdependent obligations within such transaction. (f) Grant of
Security Interest. The Company hereby grants and pledges to the Holder a
continuing security interest in the Investor Note of the Holder, including any
and all cash, proceeds, funds, credits, rights and other assets therein or
arising therefrom, from time to time, and any additions, dividends, profits and
interest in the foregoing and 3 Error! Unknown document property name.



--------------------------------------------------------------------------------



 
[ex103-phunwareseriesb202004.jpg]
any replacements or substitutions therefore (collectively, the “Collateral”) to
secure prompt repayment of any and all amounts outstanding hereunder from time
to time and to secure prompt performance by the Company of each of its covenants
and duties under this Note. Such security interest constitutes a valid, first
priority security interest in the Collateral, and will constitute a valid, first
priority security interest in later-acquired Collateral. Notwithstanding any
filings undertaken related to the Holder’s rights under the Delaware Uniform
Commercial Code, the Holder’s Lien (as defined in Section 15(c) below) on the
Collateral shall remain in effect for so long as any Restricted Principal
remains outstanding. (g) Order of Conversion and/or Redemption. Notwithstanding
anything herein to the contrary, with respect to any conversion or redemption
hereunder, as applicable, the Company shall convert or redeem, as applicable,
First, all accrued and unpaid Interest and Make-Whole Amount, if any, hereunder
and under any other Series B Notes held by such Holder, Second, all accrued and
unpaid Late Charges on any Principal, Interest and Make-Whole Amount, if any,
hereunder and under any other Series B Notes held by such Holder, Third, all
other amounts outstanding (other than Principal) hereunder and under any other
Series B Notes held by such Holder and, Fourth, all Principal (other than
Restricted Principal or Restricted OID) outstanding hereunder and under any
other Series B Notes held by such Holder, in each case, prior to any conversion
or redemption, as applicable, of any Restricted Principal and Restricted OID
hereunder, in each case, allocated pro rata among this Note and such other
Series B Notes held by such Holder. 2. INTEREST; INTEREST RATE. (a) Interest on
this Note shall commence accruing on the Issuance Date and shall be computed on
the basis of a 360-day year and twelve 30-day months and shall be payable in
arrears on each Interest Date (and if unpaid on an Interest Date, shall compound
on such Interest Date) and shall be payable in accordance with the terms of this
Note. Interest shall be paid (i) on each Interest Date occurring on an
Installment Date in accordance with Section 8 as part of the applicable
Installment Amount due on the applicable Installment Date and (ii) with respect
to each other Interest Date, on such Interest Date in cash. (b) Prior to the
payment of Interest on an Interest Date, Interest on this Note shall accrue at
the Interest Rate and be payable by way of inclusion of the Interest in the
Conversion Amount on each Conversion Date in accordance with Section 3(b)(i) or
upon any redemption in accordance with Section 13 or any required payment upon
any Bankruptcy Event of Default. From and after the occurrence and during the
continuance of any Event of Default, the Interest Rate shall automatically be
increased to eighteen percent (18.0%) per annum (the “Default Rate”). In the
event that such Event of Default is subsequently cured (and no other Event of
Default then exists, including, without limitation, for the Company’s failure to
pay such Interest at the Default Rate on the applicable Interest Date), the
adjustment referred to in the preceding sentence shall cease to be effective as
of the calendar day immediately following the date of such cure; provided that
the Interest as calculated and unpaid at such increased rate during the
continuance of such Event of Default shall continue to apply to the extent
relating to the days after the 4 Error! Unknown document property name.



--------------------------------------------------------------------------------



 
[ex103-phunwareseriesb202005.jpg]
occurrence of such Event of Default through and including the date of such cure
of such Event of Default. 3. CONVERSION OF NOTES. At any time after the Issuance
Date, this Note shall be convertible into validly issued, fully paid and
non-assessable shares of Common Stock (as defined below), on the terms and
conditions set forth in this Section 3. (a) Conversion Right. Subject to the
provisions of Section 3(d), at any time or times on or after the Issuance Date,
the Holder shall be entitled to convert any portion of the outstanding and
unpaid Conversion Amount (as defined below) into validly issued, fully paid and
non-assessable shares of Common Stock in accordance with Section 3(c), at the
Conversion Rate (as defined below). The Company shall not issue any fraction of
a share of Common Stock upon any conversion. If the issuance would result in the
issuance of a fraction of a share of Common Stock, the Company shall round such
fraction of a share of Common Stock up to the nearest whole share. The Company
shall pay any and all transfer, stamp, issuance and similar taxes, costs and
expenses (including, without limitation, fees and expenses of the transfer agent
of the Company (the “Transfer Agent”)) that may be payable with respect to the
issuance and delivery of Common Stock upon conversion of any Conversion Amount.
(b) Conversion Rate. The number of shares of Common Stock issuable upon
conversion of any Conversion Amount pursuant to Section 3(a) shall be determined
by dividing (x) such Conversion Amount by (y) the Conversion Price (the
“Conversion Rate”). (i) “Conversion Amount” means the sum of (w) the portion of
the Principal to be converted, redeemed or otherwise with respect to which this
determination is being made, (x) all accrued and unpaid Interest with respect to
such portion of the Principal amount, (y) the Make-Whole Amount, if any, and (z)
accrued and unpaid Late Charges with respect to such portion of such Principal,
such Interest, if any, and such Make-Whole Amount, if any. (ii) “Conversion
Price” means, as of any Conversion Date or other date of determination, $3.00,
subject to adjustment as provided herein. (c) Mechanics of Conversion. (i)
Optional Conversion. To convert any Conversion Amount into shares of Common
Stock on any date (a “Conversion Date”), the Holder shall deliver (whether via
facsimile, electronic mail or otherwise), for receipt on or prior to 11:59 p.m.,
New York time, on such date, a copy of an executed notice of conversion in the
form attached hereto as Exhibit I (the “Conversion Notice”) to the Company. If
required by Section 3(c)(iii), within two (2) Trading Days following a
conversion of this Note as aforesaid, the Holder shall surrender this Note to a
nationally recognized overnight delivery service for delivery to the Company (or
an indemnification undertaking with respect to this Note in the case of its
loss, theft or destruction as contemplated by Section 20(b)). On or before the
first (1st) Trading Day following the 5 Error! Unknown document property name.



--------------------------------------------------------------------------------



 
[ex103-phunwareseriesb202006.jpg]
date of receipt of a Conversion Notice, the Company shall transmit by facsimile
or electronic mail an acknowledgment of confirmation and representation as to
whether such shares of Common Stock may then be resold pursuant to Rule 144 or
an effective and available registration statement, in the form attached hereto
as Exhibit II, of receipt of such Conversion Notice to the Holder and the
Transfer Agent which confirmation shall constitute an instruction to the
Transfer Agent to process such Conversion Notice in accordance with the terms
herein. On or before the second (2nd) Trading Day following the date on which
the Company has received a Conversion Notice (or such earlier date as required
pursuant to the 1934 Act or other applicable law, rule or regulation for the
settlement of a trade initiated on the applicable Conversion Date of such shares
of Common Stock issuable pursuant to such Conversion Notice) (the “Share
Delivery Deadline”), the Company shall (1) provided that the Transfer Agent is
participating in The Depository Trust Company’s (“DTC”) Fast Automated
Securities Transfer Program, credit such aggregate number of shares of Common
Stock to which the Holder shall be entitled pursuant to such conversion to the
Holder’s or its designee’s balance account with DTC through its
Deposit/Withdrawal at Custodian system or (2) if the Transfer Agent is not
participating in the DTC Fast Automated Securities Transfer Program, upon the
request of the Holder, issue and deliver (via reputable overnight courier) to
the address as specified in the Conversion Notice, a certificate, registered in
the name of the Holder or its designee, for the number of shares of Common Stock
to which the Holder shall be entitled pursuant to such conversion. If this Note
is physically surrendered for conversion pursuant to Section 3(c)(iii) and the
outstanding Principal of this Note is greater than the Principal portion of the
Conversion Amount being converted, then the Company shall as soon as practicable
and in no event later than two (2) Business Days after receipt of this Note and
at its own expense, issue and deliver to the Holder (or its designee) a new Note
(in accordance with Section 20(d)) representing the outstanding Principal not
converted. The Person or Persons entitled to receive the shares of Common Stock
issuable upon a conversion of this Note shall be treated for all purposes as the
record holder or holders of such shares of Common Stock on the Conversion Date.
In the event of a partial conversion of this Note pursuant hereto, (x) the
Principal amount converted shall be deducted from the Installment Amount(s)
relating to the Installment Date(s) as set forth in the applicable Conversion
Notice and (y) the amount of Restricted Principal converted, if any, shall be
set forth in the applicable Conversion Notice. Notwithstanding anything to the
contrary contained in this Note or the Registration Rights Agreement, after the
effective date of the Registration Statement (as defined in the Registration
Rights Agreement) and prior to the Holder’s receipt of the notice of a Grace
Period (as defined in the Registration Rights Agreement), the Company shall
cause the Transfer Agent to deliver unlegended shares of Common Stock to the
Holder (or its designee) in connection with any sale of Registrable Securities
(as defined in the Registration Rights Agreement) with respect to which the
Holder has entered into a contract for sale, and delivered a copy of the
prospectus included as part of the particular Registration Statement to the
extent applicable, and for which the Holder has not yet settled. (ii) Company’s
Failure to Timely Convert. If the Company shall fail, for any reason or for no
reason, on or prior to the applicable Share Delivery Deadline, 6 Error! Unknown
document property name.



--------------------------------------------------------------------------------



 
[ex103-phunwareseriesb202007.jpg]
either (I) if the Transfer Agent is not participating in the DTC Fast Automated
Securities Transfer Program, to issue and deliver to the Holder (or its
designee) a certificate for the number of shares of Common Stock to which the
Holder is entitled and register such shares of Common Stock on the Company’s
share register or, if the Transfer Agent is participating in the DTC Fast
Automated Securities Transfer Program, to credit the balance account of the
Holder or the Holder’s designee with DTC for such number of shares of Common
Stock to which the Holder is entitled upon the Holder’s conversion of this Note
(as the case may be) or (II) if the Registration Statement covering the resale
of the shares of Common Stock that are the subject of the Conversion Notice (the
“Unavailable Conversion Shares”) is not available for the resale of such
Unavailable Conversion Shares and the Company fails to promptly, but in no event
later than as required pursuant to the Registration Rights Agreement (x) so
notify the Holder and (y) deliver the shares of Common Stock electronically
without any restrictive legend by crediting such aggregate number of shares of
Common Stock to which the Holder is entitled pursuant to such conversion to the
Holder’s or its designee’s balance account with DTC through its
Deposit/Withdrawal At Custodian system (the event described in the immediately
foregoing clause (II) is hereinafter referred as a “Notice Failure” and together
with the event described in clause (I) above, a “Conversion Failure”), then, in
addition to all other remedies available to the Holder, (1) the Company shall
pay in cash to the Holder on each day after such Share Delivery Deadline that
the issuance of such shares of Common Stock is not timely effected an amount
equal to 1% of the product of (A) the sum of the number of shares of Common
Stock not issued to the Holder on or prior to the Share Delivery Deadline and to
which the Holder is entitled, multiplied by (B) any trading price of the Common
Stock selected by the Holder in writing as in effect at any time during the
period beginning on the applicable Conversion Date and ending on the applicable
Share Delivery Deadline and (2) the Holder, upon written notice to the Company,
may void its Conversion Notice with respect to, and retain or have returned (as
the case may be) any portion of this Note that has not been converted pursuant
to such Conversion Notice, provided that the voiding of a Conversion Notice
shall not affect the Company’s obligations to make any payments which have
accrued prior to the date of such notice pursuant to this Section 3(c)(ii) or
otherwise. In addition to the foregoing, if on or prior to the Share Delivery
Deadline either (A) if the Transfer Agent is not participating in the DTC Fast
Automated Securities Transfer Program, the Company shall fail to issue and
deliver to the Holder (or its designee) a certificate and register such shares
of Common Stock on the Company’s share register or, if the Transfer Agent is
participating in the DTC Fast Automated Securities Transfer Program, the
Transfer Agent shall fail to credit the balance account of the Holder or the
Holder’s designee with DTC for the number of shares of Common Stock to which the
Holder is entitled upon the Holder’s conversion hereunder or pursuant to the
Company’s obligation pursuant to clause (II) below or (B) a Notice Failure
occurs, and if on or after such Share Delivery Deadline the Holder purchases (in
an open market transaction or otherwise) shares of Common Stock corresponding to
all or any portion of the number of shares of Common Stock issuable upon such
conversion that the Holder is entitled to receive from the Company and has not
received from the Company in connection with such Conversion Failure or Notice
Failure, as applicable (a “Buy-In”), then, in 7 Error! Unknown document property
name.



--------------------------------------------------------------------------------



 
[ex103-phunwareseriesb202008.jpg]
addition to all other remedies available to the Holder, the Company shall,
within two (2) Business Days after receipt of the Holder’s request and in the
Holder’s discretion, either: (I) pay cash to the Holder in an amount equal to
the Holder’s total purchase price (including brokerage commissions and other
out-of-pocket expenses, if any) for the shares of Common Stock so purchased
(including, without limitation, by any other Person in respect, or on behalf, of
the Holder) (the “Buy-In Price”), at which point the Company’s obligation to so
issue and deliver such certificate (and to issue such shares of Common Stock) or
credit the balance account of such Holder or such Holder’s designee, as
applicable, with DTC for the number of shares of Common Stock to which the
Holder is entitled upon the Holder’s conversion hereunder (as the case may be)
(and to issue such shares of Common Stock) shall terminate, or (II) promptly
honor its obligation to so issue and deliver to the Holder a certificate or
certificates representing such shares of Common Stock or credit the balance
account of such Holder or such Holder’s designee, as applicable, with DTC for
the number of shares of Common Stock to which the Holder is entitled upon the
Holder’s conversion hereunder (as the case may be) and pay cash to the Holder in
an amount equal to the excess (if any) of the Buy-In Price over the product of
(x) such number of shares of Common Stock multiplied by (y) the lowest Closing
Sale Price of the Common Stock on any Trading Day during the period commencing
on the date of the applicable Conversion Notice and ending on the date of such
issuance and payment under this clause (II) (the “Buy- In Payment Amount”).
Nothing shall limit the Holder’s right to pursue any other remedies available to
it hereunder, at law or in equity, including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company’s
failure to timely deliver certificates representing shares of Common Stock (or
to electronically deliver such shares of Common Stock) upon the conversion of
this Note as required pursuant to the terms hereof. (iii) Registration;
Book-Entry. The Company shall maintain a register (the “Register”) for the
recordation of the names and addresses of the holders of each Note and the
principal amount of the Notes and Restricted Principal and Restricted OID, as
applicable, held by such holders (the “Registered Notes”). The entries in the
Register shall be conclusive and binding for all purposes absent manifest error.
The Company and the holders of the Notes shall treat each Person whose name is
recorded in the Register as the owner of a Note for all purposes (including,
without limitation, the right to receive payments of Principal Interest and
Make-Whole Amount hereunder) notwithstanding notice to the contrary. A
Registered Note may be assigned, transferred or sold in whole or in part only by
registration of such assignment or sale on the Register. Upon its receipt of a
written request to assign, transfer or sell all or part of any Registered Note
by the holder thereof, the Company shall record the information contained
therein in the Register and issue one or more new Registered Notes in the same
aggregate principal amount as the principal amount of the surrendered Registered
Note to the designated assignee or transferee pursuant to Section 20, provided
that if the Company does not so record an assignment, transfer or sale (as the
case may be) of all or part of any Registered Note within two (2) Business Days
of such a request, then the Register shall be automatically deemed updated to
reflect such assignment, transfer or sale (as the case may be). Notwithstanding
anything to the contrary set forth in this Section 3, following conversion of
any portion of this Note in accordance with the 8 Error! Unknown document
property name.



--------------------------------------------------------------------------------



 
[ex103-phunwareseriesb202009.jpg]
terms hereof, the Holder shall not be required to physically surrender this Note
to the Company unless (A) the full Conversion Amount represented by this Note is
being converted (in which event this Note shall be delivered to the Company
following conversion thereof as contemplated by Section 3(c)(i)) or (B) the
Holder has provided the Company with prior written notice (which notice may be
included in a Conversion Notice) requesting reissuance of this Note upon
physical surrender of this Note. The Holder and the Company shall maintain
records showing the Principal, Interest, Make- Whole Amount and Late Charges
converted and/or paid (as the case may be) or Restricted Principal and
Restricted OID, as applicable, becoming unrestricted and the dates of such
conversions, Investor Prepayments and/or payments (as the case may be) or shall
use such other method, reasonably satisfactory to the Holder and the Company, so
as not to require physical surrender of this Note upon conversion. If the
Company does not update the Register to record such Principal, Interest,
Make-Whole Amount and Late Charges converted and/or paid (as the case may be) or
Restricted Principal and Restricted OID, as applicable, becoming unrestricted
and the dates of such conversions, Investor Prepayment and/or payments (as the
case may be) within two (2) Business Days of such occurrence, then the Register
shall be automatically deemed updated to reflect such occurrence. (iv) Pro Rata
Conversion; Disputes. In the event that the Company receives a Conversion Notice
from more than one holder of Notes for the same Conversion Date and the Company
can convert some, but not all, of such portions of the Notes submitted for
conversion, the Company, subject to Section 3(d), shall convert from each holder
of Notes electing to have Notes converted on such date a pro rata amount of such
holder’s portion of its Notes submitted for conversion based on the principal
amount of Notes submitted for conversion on such date by such holder relative to
the aggregate principal amount of all Notes submitted for conversion on such
date. In the event of a dispute as to the number of shares of Common Stock
issuable to the Holder in connection with a conversion of this Note, the Company
shall issue to the Holder the number of shares of Common Stock not in dispute
and resolve such dispute in accordance with Section 25. (d) Limitations on
Conversions. (i) Beneficial Ownership. The Company shall not effect the
conversion of any portion of this Note, and the Holder shall not have the right
to convert any portion of this Note pursuant to the terms and conditions of this
Note and any such conversion shall be null and void and treated as if never
made, to the extent that after giving effect to such conversion, the Holder
together with the other Attribution Parties collectively would beneficially own
in excess of 4.99% (the “Maximum Percentage”) of the shares of Common Stock
outstanding immediately after giving effect to such conversion. For purposes of
the foregoing sentence, the aggregate number of shares of Common Stock
beneficially owned by the Holder and the other Attribution Parties shall include
the number of shares of Common Stock held by the Holder and all other
Attribution Parties plus the number of shares of Common Stock issuable upon
conversion of this Note with respect to which the determination of such sentence
is being made, but shall exclude shares of Common Stock which would be issuable
upon 9 Error! Unknown document property name.



--------------------------------------------------------------------------------



 
[ex103-phunwareseriesb202010.jpg]
(A) conversion of the remaining, nonconverted portion of this Note beneficially
owned by the Holder or any of the other Attribution Parties and (B) exercise or
conversion of the unexercised or nonconverted portion of any other securities of
the Company (including, without limitation, any convertible notes or convertible
preferred stock or warrants, including, without limitation, the Warrants)
beneficially owned by the Holder or any other Attribution Party subject to a
limitation on conversion or exercise analogous to the limitation contained in
this Section 3(d)(i). For purposes of this Section 3(d)(i), beneficial ownership
shall be calculated in accordance with Section 13(d) of the 1934 Act. For
purposes of determining the number of outstanding shares of Common Stock the
Holder may acquire upon the conversion of this Note without exceeding the
Maximum Percentage, the Holder may rely on the number of outstanding shares of
Common Stock as reflected in (x) the Company’s most recent Annual Report on Form
10-K, Quarterly Report on Form 10-Q, Current Report on Form 8-K or other public
filing with the SEC, as the case may be, (y) a more recent public announcement
by the Company or (z) any other written notice by the Company or the Transfer
Agent, if any, setting forth the number of shares of Common Stock outstanding
(the “Reported Outstanding Share Number”). If the Company receives a Conversion
Notice from the Holder at a time when the actual number of outstanding shares of
Common Stock is less than the Reported Outstanding Share Number, the Company
shall notify the Holder in writing of the number of shares of Common Stock then
outstanding and, to the extent that such Conversion Notice would otherwise cause
the Holder’s beneficial ownership, as determined pursuant to this Section
3(d)(i), to exceed the Maximum Percentage, the Holder must notify the Company of
a reduced number of shares of Common Stock to be purchased pursuant to such
Conversion Notice. For any reason at any time, upon the written or oral request
of the Holder, the Company shall within one (1) Business Day confirm orally and
in writing or by electronic mail to the Holder the number of shares of Common
Stock then outstanding. In any case, the number of outstanding shares of Common
Stock shall be determined after giving effect to the conversion or exercise of
securities of the Company, including this Note, by the Holder and any other
Attribution Party since the date as of which the Reported Outstanding Share
Number was reported. In the event that the issuance of shares of Common Stock to
the Holder upon conversion of this Note results in the Holder and the other
Attribution Parties being deemed to beneficially own, in the aggregate, more
than the Maximum Percentage of the number of outstanding shares of Common Stock
(as determined under Section 13(d) of the 1934 Act), the number of shares so
issued by which the Holder’s and the other Attribution Parties’ aggregate
beneficial ownership exceeds the Maximum Percentage (the “Excess Shares”) shall
be deemed null and void and shall be cancelled ab initio, and the Holder shall
not have the power to vote or to transfer the Excess Shares. Upon delivery of a
written notice to the Company, the Holder may from time to time increase (with
such increase not effective until the sixty- first (61st) day after delivery of
such notice) or decrease the Maximum Percentage to any other percentage not in
excess of 9.99% as specified in such notice; provided that (i) any such increase
in the Maximum Percentage will not be effective until the sixty- first (61st)
day after such notice is delivered to the Company and (ii) any such increase or
decrease will apply only to the Holder and the other Attribution Parties and not
to any other holder of Notes that is not an Attribution Party of the Holder. For
purposes 10 Error! Unknown document property name.



--------------------------------------------------------------------------------



 
[ex103-phunwareseriesb202011.jpg]
of clarity, the shares of Common Stock issuable pursuant to the terms of this
Note in excess of the Maximum Percentage shall not be deemed to be beneficially
owned by the Holder for any purpose including for purposes of Section 13(d) or
Rule 16a-1(a)(1) of the 1934 Act. No prior inability to convert this Note
pursuant to this paragraph shall have any effect on the applicability of the
provisions of this paragraph with respect to any subsequent determination of
convertibility. The provisions of this paragraph shall be construed and
implemented in a manner otherwise than in strict conformity with the terms of
this Section 3(d)(i) to the extent necessary to correct this paragraph (or any
portion of this paragraph) which may be defective or inconsistent with the
intended beneficial ownership limitation contained in this Section 3(d)(i) or to
make changes or supplements necessary or desirable to properly give effect to
such limitation. The limitation contained in this paragraph may not be waived
and shall apply to a successor holder of this Note. (ii) Principal Market
Regulation. The Company shall not issue any shares of Common Stock upon
conversion of this Note or otherwise pursuant to the terms of this Note (taken
together with the issuance of such shares upon the exercise of the Warrants) if
the issuance of such shares of Common Stock would exceed the aggregate number of
shares of Common Stock which the Company may issue upon conversion of the Notes
or otherwise pursuant to the terms of this Note or the Warrants (as the case may
be) without breaching the Company’s obligations under the rules or regulations
of the Principal Market (the number of shares which may be issued without
violating such rules and regulations, including rules related to the aggregate
of offerings under NASDAQ Listing Rule 5635(d), the “Exchange Cap”), except that
such limitation shall not apply in the event that the Company (A) obtains the
approval of its stockholders as required by the applicable rules of the
Principal Market for issuances of shares of Common Stock in excess of such
amount or (B) obtains a written opinion from outside counsel to the Company that
such approval is not required, which opinion shall be reasonably satisfactory to
the Holder. Until such approval or such written opinion is obtained, no Buyer
shall be issued in the aggregate, upon conversion or exercise (as the case may
be) of any Notes or any of the Warrants or otherwise pursuant to the terms of
the Notes or the Warrants, shares of Common Stock in an amount greater than the
product of (i) the Exchange Cap as of the Issuance Date multiplied by (ii) the
quotient of (A) the aggregate original principal amount of Notes issued to such
Buyer pursuant to the Securities Purchase Agreement on the Closing Date (as
defined in the Securities Purchase Agreement) divided by (B) the aggregate
original principal amount of all Notes issued to the Buyers pursuant to the
Securities Purchase Agreement on the Closing Date (with respect to each Buyer,
the “Exchange Cap Allocation”). In the event that any Buyer shall sell or
otherwise transfer any of such Buyer’s Notes, the transferee shall be allocated
a pro rata portion of such Buyer’s Exchange Cap Allocation with respect to such
portion of such Notes so transferred, and the restrictions of the prior sentence
shall apply to such transferee with respect to the portion of the Exchange Cap
Allocation so allocated to such transferee. Upon conversion and exercise in full
of a holder’s Notes and Warrants, the difference (if any) between such holder’s
Exchange Cap Allocation and the number of shares of Common Stock actually issued
to such holder upon such holder’s conversion in full of such Notes and such
holder’s exercise in full of such Warrants shall be allocated, to the respective
Exchange 11 Error! Unknown document property name.



--------------------------------------------------------------------------------



 
[ex103-phunwareseriesb202012.jpg]
Cap Allocations of the remaining holders of Notes and related Warrants on a pro
rata basis in proportion to the shares of Common Stock underlying the Notes and
related Warrants then held by each such holder of Notes and related Warrants. At
any time after the earlier to occur of (x) the Stockholder Approval Date (as
defined in the Securities Purchase Agreement) and (y) the Stockholder Meeting
Deadline (as defined in the Securities Purchase Agreement in the event that the
Company is prohibited from issuing shares of Common Stock pursuant to this
Section 3(d)(i) (the “Exchange Cap Shares”), the Company shall pay cash in
exchange for the cancellation of such portion of this Note convertible into such
Exchange Cap Shares at a price equal to the sum of (i) the product of (x) such
number of Exchange Cap Shares and (y) the greatest Closing Sale Price of the
Common Stock on any Trading Day during the period commencing on the date the
Holder delivers the applicable Conversion Notice with respect to such Exchange
Cap Shares to the Company and ending on the date of such issuance and payment
under this Section 3(d)(i) and (ii) to the extent of any Buy-In related thereto,
any Buy-In Payment Amount, any brokerage commissions and other out-of-pocket
expenses, if any, of the Holder incurred in connection therewith (collectively,
the “Exchange Cap Share Cancellation Amount”). (e) Right of Alternate
Conversion. (i) Alternate Conversion Upon an Event of Default. Subject to
Section 3(d), at any time at any time after the occurrence of an Event of
Default or the Market Capitalization Threshold Condition (regardless of whether
such Event of Default or Market Capitalization Threshold Condition has been
cured or if the Holder has delivered an Event of Default Redemption Notice to
the Company), the Holder may, at the Holder’s option, convert (each, an
“Alternate Conversion”, and the date of such Alternate Conversion, each, an
“Alternate Conversion Date”) all, or any part of, the Conversion Amount (such
portion of the Conversion Amount subject to such Alternate Conversion, each, an
“Alternate Conversion Amount”) into shares of Common Stock at the Alternate
Conversion Price. (ii) Mechanics of Alternate Conversion. On any Alternate
Conversion Date, the Holder may voluntarily convert any Alternate Conversion
Amount pursuant to Section 3(c) (with “Alternate Conversion Price” replacing
“Conversion Price” for all purposes hereunder with respect to such Alternate
Conversion and with “Redemption Premium of the Conversion Amount” replacing
“Conversion Amount” in clause (x) of the definition of Conversion Rate above
with respect to such Alternate Conversion) by designating in the Conversion
Notice delivered pursuant to this Section 3(e) of this Note that the Holder is
electing to use the Alternate Conversion Price for such conversion; provided
that in the event of the Conversion Floor Price Condition, on or prior to Share
Delivery Deadline with respect to such Alternate Conversion, the Company shall
also deliver to the Holder the applicable Alternate Conversion Floor Amount.
Notwithstanding anything to the contrary in this Section 3(e), but subject to
Section 3(d), until the Company delivers shares of Common Stock representing the
applicable Alternate Conversion Amount to the Holder, such Alternate Conversion
Amount may be converted by 12 Error! Unknown document property name.



--------------------------------------------------------------------------------



 
[ex103-phunwareseriesb202013.jpg]
the Holder into shares of Common Stock pursuant to Section 3(c) without regard
to this Section 3(e). 4. RIGHTS UPON EVENT OF DEFAULT. (a) Event of Default.
Each of the following events shall constitute an “Event of Default” and each of
the events in clauses (x), (xi) and (xii) shall constitute a “Bankruptcy Event
of Default”: (i) the failure of the applicable Registration Statement (as
defined in the Registration Rights Agreement) to be filed with the SEC on or
prior to the date that is five (5) days after the applicable Filing Deadline (as
defined in the Registration Rights Agreement) or the failure of the applicable
Registration Statement to be declared effective by the SEC on or prior to the
date that is five (5) days after the applicable Effectiveness Deadline (as
defined in the Registration Rights Agreement); (ii) while the applicable
Registration Statement is required to be maintained effective pursuant to the
terms of the Registration Rights Agreement, the effectiveness of the applicable
Registration Statement lapses for any reason (including, without limitation, the
issuance of a stop order) or such Registration Statement (or the prospectus
contained therein) is unavailable to any holder of Registrable Securities (as
defined in the Registration Rights Agreement) for sale of all of such holder’s
Registrable Securities in accordance with the terms of the Registration Rights
Agreement, and such lapse or unavailability continues for a period of five (5)
consecutive days or for more than an aggregate of ten (10) days in any 365-day
period (excluding days during an Allowable Grace Period (as defined in the
Registration Rights Agreement)); (iii) at any time from and after [ ]1
(excluding days during an Allowable Grace Period), the Company fails to have an
effective shelf registration statement, which, as of such time of determination,
has an available dollar offering amount of securities then issuable by the
Company thereunder (as reduced by any limitations on any such issuances by any
law, rule or regulations applicable thereto, whether pursuant to the 1933 Act,
the Principal Market or otherwise, including, without limitation, the “baby
shelf rules” set forth in Instruction I.B.6(a) to Form S-3 of the 1933 Act) (the
“Available Shelf Capacity”) of no less than 125% of the Unrestricted Note Amount
as of such time of determination; (iv) the suspension from trading or the
failure of the Common Stock to be trading or listed (as applicable) on an
Eligible Market for a period of five (5) consecutive Trading Days; (v) the
Company’s (A) failure to cure a Conversion Failure or a Delivery Failure (as
defined in the Warrants) by delivery of the required number of shares of Common
Stock within five (5) Trading Days after the applicable Conversion 1 Insert 90th
calendar day after the Issuance Date 13 Error! Unknown document property name.



--------------------------------------------------------------------------------



 
[ex103-phunwareseriesb202014.jpg]
Date or exercise date (as the case may be) or (B) notice, written or oral, to
any holder of the Notes or Warrants, including, without limitation, by way of
public announcement or through any of its agents, at any time, of its intention
not to comply, as required, with a request for conversion of any Notes into
shares of Common Stock that is requested in accordance with the provisions of
the Notes, other than pursuant to Section 3(d), or a request for exercise of any
Warrants for shares of Common Stock in accordance with the provisions of the
Warrants; (vi) except to the extent the Company is in compliance with Section
12(b) below, at any time following the tenth (10th) consecutive day that the
Holder’s Authorized Share Allocation (as defined in Section 12(a) below) is less
than (A) the number of shares of Common Stock that the Holder would be entitled
to receive upon a conversion of the full Conversion Amount of this Note (without
regard to any limitations on conversion set forth in Section 3(d) or otherwise),
and (B) the number of shares of Common Stock that the Holder would be entitled
to receive upon exercise in full of the Holder’s Warrants (without regard to any
limitations on exercise set forth in the Warrants); (vii) the Company’s or any
Subsidiary’s failure to pay to the Holder any amount of Principal, Interest,
Make-Whole Amount, Late Charges or other amounts when and as due under this Note
(including, without limitation, the Company’s or any Subsidiary’s failure to pay
any redemption payments or amounts hereunder) or any other Transaction Document
(as defined in the Securities Purchase Agreement) or any other agreement,
document, certificate or other instrument delivered in connection with the
transactions contemplated hereby and thereby, except, in the case of a failure
to pay any Installment Redemption Price, Interest, Make-Whole Amount and Late
Charges when and as due, in which case only if such failure remains uncured for
a period of at least ten (10) calendar days; (viii) the Company fails to remove
any restrictive legend on any certificate or any shares of Common Stock issued
to the Holder upon conversion or exercise (as the case may be) of any Securities
(as defined in the Securities Purchase Agreement) acquired by the Holder under
the Securities Purchase Agreement (including this Note) as and when required by
such Securities or the Securities Purchase Agreement, unless otherwise then
prohibited by applicable federal securities laws, and any such failure remains
uncured for at least five (5) days; (ix) the occurrence of any default under,
redemption of or acceleration prior to maturity of at least an aggregate of
$250,000 of Indebtedness (as defined in the Securities Purchase Agreement) of
the Company or any of its Subsidiaries, other than with respect to any Other
Notes; (x) bankruptcy, insolvency, reorganization or liquidation proceedings or
other proceedings for the relief of debtors shall be instituted by or against
the Company or any Subsidiary and, if instituted against the Company or any
Subsidiary by a third party, shall not be dismissed within thirty (30) days of
their initiation; 14 Error! Unknown document property name.



--------------------------------------------------------------------------------



 
[ex103-phunwareseriesb202015.jpg]
(xi) the commencement by the Company or any Subsidiary of a voluntary case or
proceeding under any applicable federal, state or foreign bankruptcy,
insolvency, reorganization or other similar law or of any other case or
proceeding to be adjudicated a bankrupt or insolvent, or the consent by it to
the entry of a decree, order, judgment or other similar document in respect of
the Company or any Subsidiary in an involuntary case or proceeding under any
applicable federal, state or foreign bankruptcy, insolvency, reorganization or
other similar law or to the commencement of any bankruptcy or insolvency case or
proceeding against it, or the filing by it of a petition or answer or consent
seeking reorganization or relief under any applicable federal, state or foreign
law, or the consent by it to the filing of such petition or to the appointment
of or taking possession by a custodian, receiver, liquidator, assignee, trustee,
sequestrator or other similar official of the Company or any Subsidiary or of
any substantial part of its property, or the making by it of an assignment for
the benefit of creditors, or the execution of a composition of debts, or the
occurrence of any other similar federal, state or foreign proceeding, or the
admission by it in writing of its inability to pay its debts generally as they
become due, the taking of corporate action by the Company or any Subsidiary in
furtherance of any such action or the taking of any action by any Person to
commence a Uniform Commercial Code foreclosure sale or any other similar action
under federal, state or foreign law; (xii) the entry by a court of (i) a decree,
order, judgment or other similar document in respect of the Company or any
Subsidiary of a voluntary or involuntary case or proceeding under any applicable
federal, state or foreign bankruptcy, insolvency, reorganization or other
similar law or (ii) a decree, order, judgment or other similar document
adjudging the Company or any Subsidiary as bankrupt or insolvent, or approving
as properly filed a petition seeking liquidation, reorganization, arrangement,
adjustment or composition of or in respect of the Company or any Subsidiary
under any applicable federal, state or foreign law or (iii) a decree, order,
judgment or other similar document appointing a custodian, receiver, liquidator,
assignee, trustee, sequestrator or other similar official of the Company or any
Subsidiary or of any substantial part of its property, or ordering the winding
up or liquidation of its affairs, and the continuance of any such decree, order,
judgment or other similar document or any such other decree, order, judgment or
other similar document unstayed and in effect for a period of thirty (30)
consecutive days; (xiii) a final judgment or judgments for the payment of money
aggregating in excess of $250,000 are rendered against the Company and/or any of
its Subsidiaries and which judgments are not, within thirty (30) days after the
entry thereof, bonded, discharged, settled or stayed pending appeal, or are not
discharged within thirty (30) days after the expiration of such stay; provided,
however, any judgment which is covered by insurance or an indemnity from a
credit worthy party shall not be included in calculating the $250,000 amount set
forth above so long as the Company provides the Holder a written statement from
such insurer or indemnity provider (which written statement shall be reasonably
satisfactory to the Holder) to the effect that such judgment is covered by
insurance or an indemnity and the Company or such Subsidiary (as the case may
be) will receive the proceeds of such insurance or indemnity within thirty (30)
days of the issuance of such judgment; 15 Error! Unknown document property name.



--------------------------------------------------------------------------------



 
[ex103-phunwareseriesb202016.jpg]
(xiv) the Company and/or any Subsidiary, individually or in the aggregate,
either (i) fails to pay, when due, or within any applicable grace period, any
payment with respect to any Indebtedness in excess of $250,000 due to any third
party (other than, with respect to unsecured Indebtedness only, payments
contested by the Company and/or such Subsidiary (as the case may be) in good
faith by proper proceedings and with respect to which adequate reserves have
been set aside for the payment thereof in accordance with GAAP) or is otherwise
in breach or violation of any agreement for monies owed or owing in an amount in
excess of $250,000, which breach or violation permits the other party thereto to
declare a default or otherwise accelerate amounts due thereunder, or (ii) suffer
to exist any other circumstance or event that would, with or without the passage
of time or the giving of notice, result in a default or event of default under
any agreement binding the Company or any Subsidiary, which default or event of
default would or is likely to have a material adverse effect on the business,
assets, operations (including results thereof), liabilities, properties,
condition (including financial condition) or prospects of the Company or any of
its Subsidiaries, individually or in the aggregate; (xv) other than as
specifically set forth in another clause of this Section 4(a), the Company or
any Subsidiary breaches any representation or warranty, or any covenant or other
term or condition of any Transaction Document, except, in the case of a breach
of a covenant or other term or condition that is curable, only if such breach
remains uncured for a period of two (2) consecutive Trading Days; (xvi) a false
or inaccurate certification (including a false or inaccurate deemed
certification), to the best knowledge of the Company, that either (A) the Equity
Conditions are satisfied, (B) there has been no Equity Conditions Failure, or
(C) as to whether any Event of Default has occurred; (xvii) any breach or
failure in any respect by the Company or any Subsidiary to comply with any
provision of Section 15 of this Note; (xviii) if (x) Alan Knitowski’s employment
as chief executive officer of the Company or (y) Randall Crowder’s employment as
the chief operating officer of the Company, in each case is terminated by the
Company for any reason other than such person’s death, disability or willful
misconduct; (xix) any Material Adverse Effect (as defined in the Securities
Purchase Agreement) occurs; or (xx) any Event of Default (as defined in the
Other Notes or in the March Notes) occurs with respect to any Other Notes or the
March Notes. (b) Notice of an Event of Default; Redemption Right. Upon the
occurrence of an Event of Default with respect to this Note or any Other Note,
the Company shall within one (1) Business Day deliver written notice thereof via
facsimile or electronic mail and overnight courier (with next day delivery
specified) (an “Event of Default Notice”) to the Holder. At any time after the
earlier of the Holder’s receipt of an Event of Default Notice 16 Error! Unknown
document property name.



--------------------------------------------------------------------------------



 
[ex103-phunwareseriesb202017.jpg]
and the Holder becoming aware of an Event of Default (such earlier date, the
“Event of Default Right Commencement Date”) and ending (such ending date, the
“Event of Default Right Expiration Date”, and each such period, an “Event of
Default Redemption Right Period”) on the twentieth (20th) Trading Day after the
later of (x) the date such Event of Default is cured and (y) the Holder’s
receipt of an Event of Default Notice that includes (I) a reasonable description
of the applicable Event of Default, (II) a certification as to whether, in the
opinion of the Company, such Event of Default is capable of being cured and, if
applicable, a reasonable description of any existing plans of the Company to
cure such Event of Default and (III) a certification as to the date the Event of
Default occurred and, if cured on or prior to the date of such Event of Default
Notice, the applicable Event of Default Right Expiration Date, the Holder may
require the Company to redeem (regardless of whether such Event of Default has
been cured on or prior to the Event of Default Right Expiration Date) all or any
portion of this Note by delivering written notice thereof (each, an “Event of
Default Redemption Notice”, and the date thereof, each, an “Event of Default
Redemption Notice Date’) to the Company, which Event of Default Redemption
Notice shall indicate the portion of this Note the Holder is electing to redeem.
Each portion of this Note subject to redemption by the Company pursuant to this
Section 4(b) shall be redeemed by the Company at a price equal to the greater of
(i) the product of (A) the Conversion Amount to be redeemed multiplied by (B)
the Redemption Premium and (ii) the product of (X) the quotient of (I) the
Conversion Amount to be redeemed, divided by (II) the Alternate Conversion Price
at such time as the Holder delivers an Event of Default Redemption Notice (or,
if a Dilutive Issuance occurs during the period commencing on, and including,
such Event of Default Redemption Notice Date through, and including such Event
of Default Redemption Date (as defined below), the date of such Dilutive
Issuance) multiplied by (Y) the product of (1) the Redemption Premium multiplied
by (2) the greatest Closing Sale Price of the Common Stock on any Trading Day
during the period commencing on the date immediately preceding such Event of
Default and ending on the date the Company makes the entire payment required to
be made under this Section 4(b) (the “Event of Default Redemption Price”)
(except, solely if any Restricted Principal is included in such Conversion
Amount subject to redemption pursuant to the applicable Event of Default Notice
(such amount of Restricted Principal, the “Eligible Event of Default Restricted
Principal”) and the Holder elects to effect Event of Default Netting (as defined
in the Investor Note) pursuant to the terms of the Investor Note, such Event of
Default Redemption Price shall be reduced, on a dollar-for- dollar basis, by
such portion of the Eligible Event of Default Restricted Principal subject to
such Event of Default Netting (such amount of Eligible Event of Default
Restricted Principal, the “Event of Default Restricted Principal Amount”) and
such Event of Default Restricted Principal Amount shall be satisfied on such
Redemption Date by Event of Default Netting (as defined in the Investor Note)
(solely if the applicable Event of Default does not include a Bankruptcy Event
of Default) or automatically satisfied on such Redemption Date by Event of
Default Bankruptcy Netting (as defined in the Investor Note) (solely if the
applicable Event of Default includes a Bankruptcy Event of Default), as
applicable, with respect thereto). Redemptions required by this Section 4(b)
shall be made in accordance with the provisions of Section 13. To the extent
redemptions required by this Section 4(b) are deemed or determined by a court of
competent jurisdiction to be prepayments of this Note by the Company, such
redemptions shall be deemed to be 17 Error! Unknown document property name.



--------------------------------------------------------------------------------



 
[ex103-phunwareseriesb202018.jpg]
voluntary prepayments. Notwithstanding anything to the contrary in this Section
4(b), but subject to Section 3(d), until the Event of Default Redemption Price
(together with any Late Charges thereon) is satisfied in full, the Conversion
Amount submitted for redemption under this Section 4(b) (together with any Late
Charges thereon) may be converted, in whole or in part, by the Holder into
Common Stock pursuant to the terms of this Note. In the event of a partial
redemption of this Note pursuant hereto, (x) the Principal amount redeemed shall
be deducted from the Installment Amount(s) relating to the applicable
Installment Date(s) as set forth in the Event of Default Redemption Notice and
(y) the amount of Restricted Principal redeemed (and related Restricted OID to
be cancelled in connection therewith), if any, shall be set forth in the
applicable Event of Default Redemption Notice. In the event of the Company’s
redemption of any portion of this Note under this Section 4(b), the Holder’s
damages would be uncertain and difficult to estimate because of the parties’
inability to predict future interest rates and the uncertainty of the
availability of a suitable substitute investment opportunity for the Holder.
Accordingly, any redemption premium due under this Section 4(b) is intended by
the parties to be, and shall be deemed, a reasonable estimate of the Holder’s
actual loss of its investment opportunity and not as a penalty. Any redemption
upon an Event of Default shall not constitute an election of remedies by the
Holder, and all other rights and remedies of the Holder shall be preserved. (c)
Mandatory Redemption upon Bankruptcy Event of Default. Notwithstanding anything
to the contrary herein, and notwithstanding any conversion that is then required
or in process, upon any Bankruptcy Event of Default, whether occurring prior to
or following the Maturity Date, the Company shall immediately pay to the Holder
an amount in cash representing (i) all outstanding Principal, accrued and unpaid
Interest, the Make-Whole Amount and accrued and unpaid Late Charges on such
Principal, Interest and Make-Whole Amount, multiplied by (ii) the Redemption
Premium, in addition to any and all other amounts due hereunder, without the
requirement for any notice or demand or other action by the Holder or any other
person or entity, except that any Restricted Principal then outstanding
hereunder shall be satisfied through Bankruptcy Event of Default Netting (as
defined in the Investor Note) (in lieu of such cash payment hereunder and any
Restricted OID in connection therewith shall be automatically cancelled upon
such Bankruptcy Event of Default Netting in accordance herewith); provided that
the Holder may, in its sole discretion, waive such right to receive payment upon
a Bankruptcy Event of Default, in whole or in part, and any such waiver shall
not affect any other rights of the Holder hereunder, including any other rights
in respect of such Bankruptcy Event of Default, any right to conversion, and any
right to payment of the Event of Default Redemption Price or any other
Redemption Price, as applicable. 5. RIGHTS UPON FUNDAMENTAL TRANSACTION. (a)
Assumption. The Company shall not enter into or be party to a Fundamental
Transaction unless (i) the Successor Entity assumes in writing all of the
obligations of the Company under this Note and the other Transaction Documents
in accordance with the provisions of this Section 5(a) pursuant to written
agreements in form and substance satisfactory to the Holder and approved by the
Holder prior to such Fundamental Transaction, including agreements to deliver to
each holder of Notes in exchange for such 18 Error! Unknown document property
name.



--------------------------------------------------------------------------------



 
[ex103-phunwareseriesb202019.jpg]
Notes a security of the Successor Entity evidenced by a written instrument
substantially similar in form and substance to the Notes, including, without
limitation, having a principal amount and interest rate equal to the principal
amounts then outstanding and the interest rates of the Notes and, if applicable,
a restricted principal equal in amount to the Restricted Principal then
outstanding hereunder and a Restricted OID equal in amount to the Restricted OID
then outstanding hereunder, respectively, held by such holder, having similar
conversion rights as the Notes and having similar ranking and security to the
Notes, and satisfactory to the Holder and (ii) the Successor Entity (including
its Parent Entity) is a publicly traded corporation whose common stock is quoted
on or listed for trading on an Eligible Market. Upon the occurrence of any
Fundamental Transaction, the Successor Entity shall succeed to, and be
substituted for (so that from and after the date of such Fundamental
Transaction, the provisions of this Note and the other Transaction Documents
referring to the “Company” shall refer instead to the Successor Entity), and may
exercise every right and power of the Company and shall assume all of the
obligations of the Company under this Note and the other Transaction Documents
with the same effect as if such Successor Entity had been named as the Company
herein. Upon consummation of a Fundamental Transaction, the Successor Entity
shall deliver to the Holder confirmation that there shall be issued upon
conversion or redemption of this Note at any time after the consummation of such
Fundamental Transaction, in lieu of the shares of Common Stock (or other
securities, cash, assets or other property (except such items still issuable
under Sections 6 and 17, which shall continue to be receivable thereafter))
issuable upon the conversion or redemption of the Notes prior to such
Fundamental Transaction, such shares of the publicly traded common stock (or
their equivalent) of the Successor Entity (including its Parent Entity) which
the Holder would have been entitled to receive upon the happening of such
Fundamental Transaction had this Note been converted immediately prior to such
Fundamental Transaction (without regard to any limitations on the conversion of
this Note), as adjusted in accordance with the provisions of this Note.
Notwithstanding the foregoing, the Holder may elect, at its sole option, by
delivery of written notice to the Company to waive this Section 5(a) to permit
the Fundamental Transaction without the assumption of this Note. The provisions
of this Section 5 shall apply similarly and equally to successive Fundamental
Transactions and shall be applied without regard to any limitations on the
conversion of this Note. (b) Notice of a Change of Control; Redemption Right. No
sooner than twenty (20) Trading Days nor later than ten (10) Trading Days prior
to the consummation of a Change of Control (the “Change of Control Date”), but
not prior to the public announcement of such Change of Control, the Company
shall deliver written notice thereof via facsimile or electronic mail and
overnight courier to the Holder (a “Change of Control Notice”). At any time
during the period beginning after the Holder’s receipt of a Change of Control
Notice or the Holder becoming aware of a Change of Control if a Change of
Control Notice is not delivered to the Holder in accordance with the immediately
preceding sentence (as applicable) and ending on the later of twenty (20)
Trading Days after (A) the date of consummation of such Change of Control or (B)
the date of receipt of such Change of Control Notice or (C) the date of the
announcement of such Change of Control, the Holder may require the Company to
redeem all or any portion of this Note by delivering written notice thereof
(each, a “Change of Control Redemption Notice”, and the date thereof, each a
“Change of Control Redemption Notice Date”) to the Company, which 19 Error!
Unknown document property name.



--------------------------------------------------------------------------------



 
[ex103-phunwareseriesb202020.jpg]
Change of Control Redemption Notice shall indicate the Conversion Amount the
Holder is electing to redeem. The portion of this Note subject to redemption
pursuant to this Section 5(b) shall be redeemed by the Company in cash at a
price equal to the greatest of (i) the product of (w) the Change of Control
Redemption Premium multiplied by (y) the Conversion Amount being redeemed, (ii)
the product of (x) the Change of Control Redemption Premium multiplied by (y)
the product of (A) the Conversion Amount being redeemed multiplied by (B) the
quotient determined by dividing (I) the greatest Closing Sale Price of the
shares of Common Stock during the period beginning on the date immediately
preceding the earlier to occur of (1) the consummation of the applicable Change
of Control and (2) the public announcement of such Change of Control and ending
on the date the Holder delivers the Change of Control Redemption Notice by (II)
the Alternate Conversion Price then in effect (or, if a Dilutive Issuance occurs
during the period commencing on, and including, such Change of Control
Redemption Notice Date through, and including such Change of Control Redemption
Date (as defined below), the date of such Dilutive Issuance) and (iii) the
product of (y) the Change of Control Redemption Premium multiplied by (z) the
product of (A) the Conversion Amount being redeemed multiplied by (B) the
quotient of (I) the aggregate cash consideration and the aggregate cash value of
any non-cash consideration per share of Common Stock to be paid to the holders
of the shares of Common Stock upon consummation of such Change of Control (any
such non-cash consideration constituting publicly-traded securities shall be
valued at the highest of the Closing Sale Price of such securities as of the
Trading Day immediately prior to the consummation of such Change of Control, the
Closing Sale Price of such securities on the Trading Day immediately following
the public announcement of such proposed Change of Control and the Closing Sale
Price of such securities on the Trading Day immediately prior to the public
announcement of such proposed Change of Control) divided by (II) the Conversion
Price then in effect (the “Change of Control Redemption Price”) (except, solely
if any Restricted Principal is included in such Conversion Amount subject to
redemption pursuant to the applicable Change of Control Notice (such amount of
Restricted Principal, the “Eligible Change of Control Restricted Principal”) and
the Holder elects to effect Redemption Netting (as defined in the Investor Note)
pursuant to the terms of the Investor Note, such Change of Control Redemption
Price shall be reduced, on a dollar-for-dollar basis, by such portion of the
Eligible Change of Control Restricted Principal subject to such Redemption
Netting (such amount of Eligible Change of Control Restricted Principal, the
“Change of Control Restricted Principal Amount”) and such Change of Control
Restricted Principal Amount shall be automatically satisfied on such Redemption
Date by Redemption Netting (as defined in the Investor Note) with respect
thereto). Redemptions required by this Section 5(b) shall be made in accordance
with the provisions of Section 13 and shall have priority to payments to
stockholders in connection with such Change of Control. To the extent
redemptions required by this Section 5(b) are deemed or determined by a court of
competent jurisdiction to be prepayments of this Note by the Company, such
redemptions shall be deemed to be voluntary prepayments. Notwithstanding
anything to the contrary in this Section 5(b), but subject to Section 3(d),
until the Change of Control Redemption Price (together with any Late Charges
thereon) is paid in full, the Conversion Amount submitted for redemption under
this Section 5(b) (together with any Late Charges thereon) may be converted, in
whole or in part, by the Holder into Common Stock pursuant to Section 3. In the
event of a partial redemption of 20 Error! Unknown document property name.



--------------------------------------------------------------------------------



 
[ex103-phunwareseriesb202021.jpg]
this Note pursuant hereto, (x) the Principal amount redeemed shall be deducted
from the Installment Amount(s) relating to the applicable Installment Date(s) as
set forth in the Change of Control Redemption Notice and (y) the amount of
Restricted Principal redeemed, if any, shall be set forth in the applicable
Change of Control Redemption Notice. In the event of the Company’s redemption of
any portion of this Note under this Section 5(b), the Holder’s damages would be
uncertain and difficult to estimate because of the parties’ inability to predict
future interest rates and the uncertainty of the availability of a suitable
substitute investment opportunity for the Holder. Accordingly, any redemption
premium due under this Section 5(b) is intended by the parties to be, and shall
be deemed, a reasonable estimate of the Holder’s actual loss of its investment
opportunity and not as a penalty. 6. RIGHTS UPON ISSUANCE OF PURCHASE RIGHTS AND
OTHER CORPORATE EVENTS. (a) Purchase Rights. In addition to any adjustments
pursuant to Section 7 below, if at any time the Company grants, issues or sells
any Options, Convertible Securities or rights to purchase stock, warrants,
securities or other property pro rata to all or substantially all of the record
holders of any class of Common Stock (the “Purchase Rights”), then the Holder
will be entitled to acquire, upon the terms applicable to such Purchase Rights,
the aggregate Purchase Rights which the Holder could have acquired if the Holder
had held the number of shares of Common Stock acquirable upon complete
conversion of this Note (without taking into account any limitations or
restrictions on the convertibility of this Note and assuming for such purpose
that the Note was converted at the Alternate Conversion Price as of the
applicable record date) immediately prior to the date on which a record is taken
for the grant, issuance or sale of such Purchase Rights, or, if no such record
is taken, the date as of which the record holders of shares of Common Stock are
to be determined for the grant, issue or sale of such Purchase Rights (provided,
however, that to the extent that the Holder’s right to participate in any such
Purchase Right would result in the Holder and the other Attribution Parties
exceeding the Maximum Percentage, then the Holder shall not be entitled to
participate in such Purchase Right to the extent of the Maximum Percentage (and
shall not be entitled to beneficial ownership of such shares of Common Stock as
a result of such Purchase Right (and beneficial ownership) to the extent of any
such excess) and such Purchase Right to such extent shall be held in abeyance up
to ninety (90) Trading Days, provided that such period shall be tolled during
any period of time in which Equity Conditions Failure shall have occurred and be
continuing (and, if such Purchase Right has an expiration date, maturity date or
other similar provision, such term shall be extended by such number of days held
in abeyance, if applicable) for the benefit of the Holder until such time or
times during such extended period, as its right thereto would not result in the
Holder and the other Attribution Parties exceeding the Maximum Percentage, at
which time or times the Holder shall be granted such right (and any Purchase
Right granted, issued or sold on such initial Purchase Right or on any
subsequent Purchase Right held similarly in abeyance (and, if such Purchase
Right has an expiration date, maturity date or other similar provision, such
term shall be extended by such number of days held in abeyance, if applicable))
to the same extent as if there had been no such limitation). The Holder shall be
deemed to have waived the right to receive any such Purchase Rights that remain
held in abeyance at the end of 21 Error! Unknown document property name.



--------------------------------------------------------------------------------



 
[ex103-phunwareseriesb202022.jpg]
such abeyance period if not granted prior to such time. (b) Other Corporate
Events. In addition to and not in substitution for any other rights hereunder,
prior to the consummation of any Fundamental Transaction pursuant to which
holders of shares of Common Stock are entitled to receive securities or other
assets with respect to or in exchange for shares of Common Stock (a “Corporate
Event”), the Company shall make appropriate provision to ensure that the Holder
will thereafter have the right to receive upon a conversion of this Note, at the
Holder’s option (i) in addition to the shares of Common Stock receivable upon
such conversion, such securities or other assets to which the Holder would have
been entitled with respect to such shares of Common Stock had such shares of
Common Stock been held by the Holder upon the consummation of such Corporate
Event (without taking into account any limitations or restrictions on the
convertibility of this Note) or (ii) in lieu of the shares of Common Stock
otherwise receivable upon such conversion, such securities or other assets
received by the holders of shares of Common Stock in connection with the
consummation of such Corporate Event in such amounts as the Holder would have
been entitled to receive had this Note initially been issued with conversion
rights for the form of such consideration (as opposed to shares of Common Stock)
at a conversion rate for such consideration commensurate with the Conversion
Rate. Provision made pursuant to the preceding sentence shall be in a form and
substance satisfactory to the Holder. The provisions of this Section 6 shall
apply similarly and equally to successive Corporate Events and shall be applied
without regard to any limitations on the conversion or redemption of this Note.
7. RIGHTS UPON ISSUANCE OF OTHER SECURITIES. (a) Adjustment of Conversion Price
upon Issuance of Common Stock. If and whenever on or after the Subscription Date
the Company grants, issues or sells (or enters into any agreement to grant,
issue or sell), or in accordance with this Section 7(a) is deemed to have
granted, issued or sold, any shares of Common Stock (including the issuance or
sale of shares of Common Stock owned or held by or for the account of the
Company, but excluding any Excluded Securities issued or sold or deemed to have
been issued or sold) for a consideration per share (the “New Issuance Price”)
less than a price equal to the Conversion Price in effect immediately prior to
such issuance or sale or deemed issuance or sale (such Conversion Price then in
effect is referred to herein as the “Applicable Price”) (the foregoing a “Basic
Dilutive Issuance”), then, immediately after such Dilutive Issuance, the
Conversion Price then in effect shall be reduced to an amount equal to the New
Issuance Price. For all purposes of the foregoing (including, without
limitation, determining the adjusted Conversion Price and the New Issuance Price
under this Section 7(a)), the following shall be applicable: (i) Issuance of
Options. If the Company in any manner grants, issues or sells (or enters into
any agreement to grant, issue or sell) any Options and the lowest price per
share for which one share of Common Stock is at any time issuable upon the
exercise of any such Option or upon conversion, exercise or exchange of any
Convertible Securities issuable upon exercise of any such Option or otherwise
pursuant to the terms thereof is less than the Applicable Price, then such share
of Common Stock shall be deemed to be outstanding and to have been issued and
sold by the Company at 22 Error! Unknown document property name.



--------------------------------------------------------------------------------



 
[ex103-phunwareseriesb202023.jpg]
the time of the granting, issuance or sale of such Option for such price per
share. For purposes of this Section 7(a)(i), the “lowest price per share for
which one share of Common Stock is at any time issuable upon the exercise of any
such Option or upon conversion, exercise or exchange of any Convertible
Securities issuable upon exercise of any such Option or otherwise pursuant to
the terms thereof” shall be equal to (1) the lower of (x) the sum of the lowest
amounts of consideration (if any) received or receivable by the Company with
respect to any one share of Common Stock upon the granting, issuance or sale of
such Option, upon exercise of such Option and upon conversion, exercise or
exchange of any Convertible Security issuable upon exercise of such Option or
otherwise pursuant to the terms thereof and (y) the lowest exercise price set
forth in such Option for which one share of Common Stock is issuable (or may
become issuable assuming all possible market conditions) upon the exercise of
any such Options or upon conversion, exercise or exchange of any Convertible
Securities issuable upon exercise of any such Option or otherwise pursuant to
the terms thereof, minus (2) the sum of all amounts paid or payable to the
holder of such Option (or any other Person) with respect to any one share of
Common Stock upon the granting, issuance or sale of such Option, upon exercise
of such Option and upon conversion, exercise or exchange of any Convertible
Security issuable upon exercise of such Option or otherwise pursuant to the
terms thereof plus the value of any other consideration consisting of cash, debt
forgiveness, assets or any other property received or receivable by, or benefit
conferred on, the holder of such Option (or any other Person). Except as
contemplated below, no further adjustment of the Conversion Price shall be made
upon the actual issuance of such share of Common Stock or of such Convertible
Securities upon the exercise of such Options or otherwise pursuant to the terms
thereof or upon the actual issuance of such shares of Common Stock upon
conversion, exercise or exchange of such Convertible Securities. (ii) Issuance
of Convertible Securities. If the Company in any manner issues or sells (or
enters into any agreement to issue or sell) any Convertible Securities and the
lowest price per share for which one share of Common Stock is at any time
issuable upon the conversion, exercise or exchange thereof or otherwise pursuant
to the terms thereof is less than the Applicable Price, then such share of
Common Stock shall be deemed to be outstanding and to have been issued and sold
by the Company at the time of the issuance or sale of such Convertible
Securities for such price per share. For the purposes of this Section 7(a)(ii),
the “lowest price per share for which one share of Common Stock is at any time
issuable (or may become issuable assuming all possible market conditions) upon
the conversion, exercise or exchange thereof or otherwise pursuant to the terms
thereof” shall be equal to (1) the lower of (x) the sum of the lowest amounts of
consideration (if any) received or receivable by the Company with respect to one
share of Common Stock upon the issuance or sale of the Convertible Security and
upon conversion, exercise or exchange of such Convertible Security or otherwise
pursuant to the terms thereof and (y) the lowest conversion price set forth in
such Convertible Security for which one share of Common Stock is issuable upon
conversion, exercise or exchange thereof or otherwise pursuant to the terms
thereof minus (2) the sum of all amounts paid or payable to the holder of such
Convertible Security (or any other Person) with respect to any one share of
Common Stock upon the issuance or sale of such Convertible Security plus the
value of any other 23 Error! Unknown document property name.



--------------------------------------------------------------------------------



 
[ex103-phunwareseriesb202024.jpg]
consideration received or receivable consisting of cash, debt forgiveness,
assets or other property by, or benefit conferred on, the holder of such
Convertible Security (or any other Person). Except as contemplated below, no
further adjustment of the Conversion Price shall be made upon the actual
issuance of such shares of Common Stock upon conversion, exercise or exchange of
such Convertible Securities or otherwise pursuant to the terms thereof, and if
any such issuance or sale of such Convertible Securities is made upon exercise
of any Options for which adjustment of the Conversion Price has been or is to be
made pursuant to other provisions of this Section 7(a), except as contemplated
below, no further adjustment of the Conversion Price shall be made by reason of
such issuance or sale. (iii) Change in Option Price or Rate of Conversion. If
the purchase or exercise price provided for in any Options, the additional
consideration, if any, payable upon the issue, conversion, exercise or exchange
of any Convertible Securities, or the rate at which any Convertible Securities
are convertible into or exercisable or exchangeable for shares of Common Stock
increases or decreases at any time (other than proportional changes in
conversion or exercise prices, as applicable, in connection with an event
referred to in Section 7(b) below), the Conversion Price in effect at the time
of such increase or decrease shall be adjusted to the Conversion Price which
would have been in effect at such time had such Options or Convertible
Securities provided for such increased or decreased purchase price, additional
consideration or increased or decreased conversion rate (as the case may be) at
the time initially granted, issued or sold. For purposes of this Section
7(a)(iii), if the terms of any Option or Convertible Security that was
outstanding as of the Subscription Date are increased or decreased in the manner
described in the immediately preceding sentence, then such Option or Convertible
Security and the shares of Common Stock deemed issuable upon exercise,
conversion or exchange thereof shall be deemed to have been issued as of the
date of such increase or decrease. No adjustment pursuant to this Section 7(a)
shall be made if such adjustment would result in an increase of the Conversion
Price then in effect. (iv) Calculation of Consideration Received. If any Option
and/or Convertible Security and/or Adjustment Right is issued in connection with
the issuance or sale or deemed issuance or sale of any other securities of the
Company (as determined by the Holder, the “Primary Security”, and such Option
and/or Convertible Security and/or Adjustment Right, the “Secondary
Securities”), together comprising one integrated transaction (or one or more
transactions if such issuances or sales or deemed issuances or sales of
securities of the Company either (A) have at least one investor or purchaser in
common, (B) are consummated in reasonable proximity to each other and/or (C) are
consummated under the same plan of financing), the aggregate consideration per
share of Common Stock with respect to such Primary Security shall be deemed to
be equal to the difference of (x) the lowest price per share for which one share
of Common Stock was issued (or was deemed to be issued pursuant to Section
7(a)(i) or 7(a)(ii) above, as applicable) in such integrated transaction solely
with respect to such Primary Security, minus (y) with respect to such Secondary
Securities, the sum of (I) the Black Scholes Consideration Value of each such
Option, if any, (II) the fair market value (as determined by the Holder in good
faith) or the Black Scholes Consideration Value, as applicable, of such
Adjustment Right, if any, 24 Error! Unknown document property name.



--------------------------------------------------------------------------------



 
[ex103-phunwareseriesb202025.jpg]
and (III) the fair market value (as determined by the Holder) of such
Convertible Security, if any, in each case, as determined on a per share basis
in accordance with this Section 7(a)(iv). If any shares of Common Stock, Options
or Convertible Securities are issued or sold or deemed to have been issued or
sold for cash, the consideration received therefor (for the purpose of
determining the consideration paid for such Common Stock, Option or Convertible
Security, but not for the purpose of the calculation of the Black Scholes
Consideration Value) will be deemed to be the net amount of consideration
received by the Company therefor. If any shares of Common Stock, Options or
Convertible Securities are issued or sold for a consideration other than cash,
the amount of such consideration received by the Company (for the purpose of
determining the consideration paid for such Common Stock, Option or Convertible
Security, but not for the purpose of the calculation of the Black Scholes
Consideration Value) will be the fair value of such consideration, except where
such consideration consists of publicly traded securities, in which case the
amount of consideration received by the Company for such securities will be the
arithmetic average of the VWAPs of such security for each of the five (5)
Trading Days immediately preceding the date of receipt. If any shares of Common
Stock, Options or Convertible Securities are issued to the owners of the
non-surviving entity in connection with any merger in which the Company is the
surviving entity, the amount of consideration therefor (for the purpose of
determining the consideration paid for such Common Stock, Option or Convertible
Security, but not for the purpose of the calculation of the Black Scholes
Consideration Value) will be deemed to be the fair value of such portion of the
net assets and business of the non-surviving entity as is attributable to such
shares of Common Stock, Options or Convertible Securities (as the case may be).
The fair value of any consideration other than cash or publicly traded
securities will be determined jointly by the Company and the Holder. If such
parties are unable to reach agreement within ten (10) days after the occurrence
of an event requiring valuation (the “Valuation Event”), the fair value of such
consideration will be determined within five (5) Trading Days after the tenth
(10th) day following such Valuation Event by an independent, reputable appraiser
jointly selected by the Company and the Holder. The determination of such
appraiser shall be final and binding upon all parties absent manifest error and
the fees and expenses of such appraiser shall be borne by the Company. (v)
Record Date. If the Company takes a record of the holders of shares of Common
Stock for the purpose of entitling them (A) to receive a dividend or other
distribution payable in shares of Common Stock, Options or in Convertible
Securities or (B) to subscribe for or purchase shares of Common Stock, Options
or Convertible Securities, then such record date will be deemed to be the date
of the issuance or sale of the shares of Common Stock deemed to have been issued
or sold upon the declaration of such dividend or the making of such other
distribution or the date of the granting of such right of subscription or
purchase (as the case may be). (b) Adjustment of Conversion Price upon
Subdivision or Combination of Common Stock. Without limiting any provision of
Section 6, Section 17 or Section 7(a), if the Company at any time on or after
the Subscription Date subdivides (by any stock split, stock dividend, stock
combination, recapitalization or other similar transaction) one or 25 Error!
Unknown document property name.



--------------------------------------------------------------------------------



 
[ex103-phunwareseriesb202026.jpg]
more classes of its outstanding shares of Common Stock into a greater number of
shares, the Conversion Price in effect immediately prior to such subdivision
will be proportionately reduced. Without limiting any provision of Section 6,
Section 17 or Section 7(a), if the Company at any time on or after the
Subscription Date combines (by any stock split, stock dividend, stock
combination, recapitalization or other similar transaction) one or more classes
of its outstanding shares of Common Stock into a smaller number of shares, the
Conversion Price in effect immediately prior to such combination will be
proportionately increased. Any adjustment pursuant to this Section 7(b) shall
become effective immediately after the effective date of such subdivision or
combination. If any event requiring an adjustment under this Section 7(b) occurs
during the period that a Conversion Price is calculated hereunder, then the
calculation of such Conversion Price shall be adjusted appropriately to reflect
such event. (c) Holder’s Right of Adjusted Conversion Price upon Variable Price
Securities; Permitted Settlement Transactions. (i) Adjustment upon Variable
Price Transactions. In addition to and not in limitation of the other provisions
of this Section 7, if the Company in any manner issues or sells or enters into
any agreement to issue or sell, any Common Stock, Options or Convertible
Securities) other than in any Permitted Variable Rate Transactions (as defined
in the Securities Purchase Agreement) (any such securities, “Variable Price
Securities”), after the Subscription Date that are issuable pursuant to such
agreement or convertible into or exchangeable or exercisable for shares of
Common Stock at a price which varies or may vary with the market price of the
shares of Common Stock, including by way of one or more reset(s) to a fixed
price, but exclusive of such formulations reflecting customary anti-dilution
provisions (such as share splits, share combinations, share dividends and
similar transactions) (each of the formulations for such variable price being
herein referred to as, the “Variable Price”), the Company shall provide written
notice thereof via facsimile and overnight courier to the Holder on the date of
such agreement and the issuance of such Convertible Securities or Options. From
and after the date the Company enters into such agreement or issues any such
Variable Price Securities, the Holder shall have the right, but not the
obligation, in its sole discretion to substitute the Variable Price for the
Conversion Price upon conversion of this Note by designating in the Conversion
Notice delivered upon any conversion of this Note that solely for purposes of
such conversion the Holder is relying on the Variable Price rather than the
Conversion Price then in effect. The Holder’s election to rely on a Variable
Price for a particular conversion of this Note shall not obligate the Holder to
rely on a Variable Price for any future conversion of this Note. (ii)
Adjustments upon Permitted Settlement Transactions. If the Company engages in
any Permitted Settlement Transaction that would be a Basic Dilutive Issuance
pursuant to Section 7(a), but for the fact that such Permitted Settlement
Transaction is an Excluded Security (each, a “PST Dilutive Issuance”, and
together with each Basic Dilutive Issuance, each a “Dilutive Issuance”), then,
immediately after the time of consummation of such Permitted Settlement 26
Error! Unknown document property name.



--------------------------------------------------------------------------------



 
[ex103-phunwareseriesb202027.jpg]
Transaction, the Holder shall thereafter have the right to convert all, or any
part, of such portion of the Conversion Amount of this Note equal to the
aggregate fair market value of the securities issued in such Permitted
Settlement Transaction (as determined in accordance with Section 7(a)(iv) above)
at the New Issuance Price of such Permitted Settlement Transaction (as
determined pursuant to Section 7(a) above as if such Permitted Settlement
Transaction was not an Excluded Security thereunder) (each, a “PST Issuance
Price”). (d) Other Events. In the event that the Company (or any Subsidiary)
shall take any action to which the provisions hereof are not strictly
applicable, or, if applicable, would not operate to protect the Holder from
dilution or if any event occurs of the type contemplated by the provisions of
this Section 7 but not expressly provided for by such provisions (including,
without limitation, the granting of stock appreciation rights, phantom stock
rights or other rights with equity features), then the Company’s board of
directors shall in good faith determine and implement an appropriate adjustment
in the Conversion Price so as to protect the rights of the Holder, provided that
no such adjustment pursuant to this Section 7(d) will increase the Conversion
Price as otherwise determined pursuant to this Section 7(d), provided further
that if the Holder does not accept such adjustments as appropriately protecting
its interests hereunder against such dilution, then the Company’s board of
directors and the Holder shall agree, in good faith, upon an independent
investment bank of nationally recognized standing to make such appropriate
adjustments, whose determination shall be final and binding absent manifest
error and whose fees and expenses shall be borne by the Company. (e)
Calculations. All calculations under this Section 7 shall be made by rounding to
the nearest cent or the nearest 1/100th of a share, as applicable. The number of
shares of Common Stock outstanding at any given time shall not include shares
owned or held by or for the account of the Company, and the disposition of any
such shares shall be considered an issue or sale of Common Stock. (f) Voluntary
Adjustment by Company. Subject to the rules and regulations of the Principal
Market, the Company may at any time during the term of this Note, with the prior
written consent of the Required Holders (as defined in the Securities Purchase
Agreement), reduce the then current Conversion Price of each of the Notes to any
amount and for any period of time deemed appropriate by the board of directors
of the Company. 8. INSTALLMENT REDEMPTION; AUTOMATIC REDEMPTION OF RESTRICTED
PRINCIPAL AT AUTOMATIC REDEMPTION TIME. (a) General. On each applicable
Installment Date, the Company shall pay to the Holder of this Note the
applicable Installment Amount due on such date by redeeming (each, an
“Installment Redemption”) such Installment Amount in cash on such Installment
Date by wire transfer to the Holder of immediately available funds in an amount
equal to 107% of the applicable Installment Amount (the “Installment Redemption
Price”). Notwithstanding anything to the contrary in this Section 8(a), but
subject to Section 3(d), until the Installment Redemption Price (together with
any Late Charges thereon) is paid in full, the Installment Amount (together with
any Late Charges 27 Error! Unknown document property name.



--------------------------------------------------------------------------------



 
[ex103-phunwareseriesb202028.jpg]
thereon) may be converted, in whole or in part, by the Holder into Common Stock
pursuant to Section 3. In the event the Holder elects to convert all or any
portion of the Installment Amount prior to the applicable Installment Date as
set forth in the immediately preceding sentence, the Installment Redemption
Amount so converted shall be deducted from the Installment Amounts relating to
the applicable Installment Date(s) as set forth in the applicable Conversion
Notice. Redemptions required by this Section 8(a) shall be made in accordance
with the provisions of Section 13. (b) Deferred Installment Amount.
Notwithstanding any provision of Section 8(a) to the contrary, the Holder may,
at its option and in its sole discretion, deliver a written notice to the
Company no later than the Trading Day immediately prior to the applicable
Installment Date electing to have the payment of all or any portion of an
Installment Amount payable on such Installment Date deferred (such amount
deferred, the “Deferral Amount”, and such deferral, each a “Deferral”) until any
subsequent Installment Date selected by the Holder (as applicable, the “New
Installment Date” with respect to such applicable Deferral Amount), in its sole
discretion, in which case, the Deferral Amount shall be added to, and become
part of, such subsequent Installment Amount and (i) if such Deferral is made at
the request of the Company, such Deferral Amount shall continue to accrue
Interest hereunder or (ii) if such Deferral is not made at the request of the
Company, unless an Event of Default has occurred and is continuing (in which
case, such Deferral Amount shall accrue interest at the Default Rate), such
Deferral Amount shall not continue to accrue Interest hereunder. Any notice
delivered by the Holder pursuant to this Section 8(b) shall set forth (i) the
Deferral Amount, (ii) whether the Company has requested such Deferral and (iii)
the applicable New Installment Date with respect to such Deferral Amount. (c)
Acceleration of Installment Amounts. (i) General. Notwithstanding any provision
of this Section 8 to the contrary, at any time after a Deferral, the Holder may,
by delivery of written notice to the Company (each, an “Acceleration Notice”,
and the date thereof, each an “Acceleration Notice Date”), require the Company
to redeem (each, an “Acceleration”) all, or any part, of such Deferral Amount as
specified in such Acceleration Notice (each, an “Acceleration Amount”) in cash
at a redemption price equal to 107% of such Deferral Amount (including, without
limitation, any Interest, Make-Whole Amount and/or Late Charges, as applicable,
that may have accrued thereon from and after the time of such Deferral
hereunder, if any) (except, solely if any Restricted Principal is included in
such Conversion Amount subject to redemption pursuant to the applicable
Acceleration (such amount of Restricted Principal, the “Eligible Acceleration
Restricted Principal”) and the Holder elects to effect Redemption Netting
pursuant to the terms of the Investor Note, such Acceleration Redemption Price
(as defined below) shall be reduced, on a dollar- for-dollar basis, by such
portion of the Eligible Acceleration Restricted Principal subject to such
Redemption Netting (such amount of Eligible Acceleration Restricted Principal,
the “Acceleration Restricted Principal Amount”) and such Acceleration Restricted
Principal Amount shall be automatically satisfied on such Acceleration Date by
Redemption Netting with respect thereto) (and any Restricted 28 Error! Unknown
document property name.



--------------------------------------------------------------------------------



 
[ex103-phunwareseriesb202029.jpg]
OID corresponding to such Restricted Principal Amount satisfied by such
Redemption Netting shall be automatically cancelled in accordance herewith)
(each, an “Acceleration Redemption Price”). (ii) Mechanics. Each Acceleration
Notice shall specify (x) such applicable Acceleration Amount (and the aggregate
amount of any Restricted Principal to be subject to such Acceleration (together
with any related Restricted OID to be cancelled in connection therewith in
accordance herewith)), (y) such applicable Acceleration Redemption Price with
respect to such Acceleration Amount and (z) the date of such Acceleration (each,
an “Acceleration Redemption Date”), which shall be the fifth (5th) Trading Day
after the applicable Acceleration Notice Date. Redemptions required by this
Section 8(c) shall be made in accordance with the provisions of Section 13.
Notwithstanding anything to the contrary in this Section 8(c) shall, but subject
to Section 3(d), until the Holder receives the Acceleration Redemption Price,
the Acceleration Amount may be converted, in whole or in part, by the Holder
into Common Stock pursuant to Section 3, and any such conversion shall reduce
the Acceleration Amount in the manner set forth by the Holder in the applicable
Conversion Notice. (d) Automatic Redemption of Restricted Principal at Automatic
Redemption Time. Notwithstanding anything to the contrary herein, at 12:01 a.m.,
New York City time, on March 31, 2021 (the “Automatic Redemption Time”), the
aggregate amount of Restricted Principal then outstanding hereunder
(collectively, the “Automatic Redemption Amount”) shall be mandatorily and
automatically redeemed in accordance with this Section 8(d). At the Automatic
Redemption Time, the Company shall redeem the Automatic Redemption Amount for a
redemption price equal to the aggregate amount of Restricted Principal then
outstanding hereunder (the “Automatic Redemption Price”); provided, that the
satisfaction of the payment of the Automatic Redemption Price shall occur at the
Automatic Redemption Time (in lieu of a cash payment) by Redemption Netting (as
defined in the Investor Note) and any Restricted OID corresponding to such
Automatic Redemption Amount satisfied by such Redemption Netting shall be
automatically cancelled in accordance herewith. 9. SUBSEQUENT PLACEMENT OPTIONAL
REDEMPTION (a) General. With respect to any given Subsequent Placement (as
defined in the Securities Purchase Agreement) (including, without limitation,
any ATM/EOL Transaction (as defined in the Securities Purchase Agreement), but
excluding any other Excluded Securities)(each, an “Eligible Subsequent
Placement”), from and after the earlier of (x) the date the Holder becomes aware
of the occurrence of such Eligible Subsequent Placement (the “Holder Notice
Date”) and (y) the later of (A) the fifth (5th) Trading Day after the Company
has delivered written notice to the Holder of the occurrence (or potential
occurrence) of such Eligible Subsequent Placement (each, a “Company Subsequent
Placement Notice”) and (B) the time of consummation of such Eligible Subsequent
Placement, the Holder shall have the right, in its sole discretion, to require
that the Company redeem (each an “Optional Redemption”) all, or any portion, of
the Conversion Amount under this Note (other than any Conversion Amount with
respect to 29 Error! Unknown document property name.



--------------------------------------------------------------------------------



 
[ex103-phunwareseriesb202030.jpg]
Restricted Principal or Restricted OID hereunder) not in excess of (together
with any Optional Redemption Amount (as defined in the applicable other Note of
the Holder) of any other Notes of the Holder) the Holder’s Holder Pro Rata
Amount of 40% of the gross proceeds (less any reasonable placement agent,
underwriter and/or legal fees and expenses) of such Eligible Subsequent
Placement (each, an “Eligible Optional Redemption Amount”) by delivering written
notice thereof (each, an “Optional Redemption Notice”, and the date thereof,
each an “Optional Redemption Notice Date”) to the Company. Notwithstanding the
foregoing, (I) if such Eligible Subsequent Placement is an ATM/EOL Transaction,
the Company shall not be required to deliver more than one Company Subsequent
Placement Notice in any ten (10) Trading Day period and (II) if the Holder is
participating in an Eligible Subsequent Placement, upon the written request of
the Holder, the Company shall apply all, or any part, as set forth in such
written request, of any amounts that would otherwise be payable to the Holder in
such Optional Redemption, on a dollar- for-dollar basis, against the purchase
price of the securities to be purchased by the Holder in such Eligible
Subsequent Placement. (b) Mechanics. The Optional Redemption Notice shall
indicate that all, or such applicable portion, as set forth in the applicable
Optional Redemption Notice, of the Eligible Optional Redemption Amount the
Holder is electing to have redeemed (the “Optional Redemption Amount”) and the
date of such Optional Redemption (the “Optional Redemption Date”), which shall
be the later of (x) the fifth (5th) Trading Day after the date of the applicable
Optional Redemption Notice and (y) the date of the consummation of such Eligible
Subsequent Placement. The portion of this Note subject to redemption pursuant to
this Section 9 shall be redeemed by the Company in cash at a price equal to 107%
of the greater of (i) Optional Redemption Amount and (ii) the product of (X) the
quotient of (I) the Optional Redemption Amount divided by (II) the Alternate
Conversion Price as in effect at such time as the Holder delivers an Optional
Redemption Notice (or, if a Dilutive Issuance occurs during the period
commencing on, and including, such Optional Redemption Notice Date through, and
including such Optional Redemption Date, the date of such Dilutive Issuance)
multiplied by (Y) the greatest Closing Sale Price of the Common Stock on any
Trading Day during the period commencing on the date immediately preceding the
occurrence of such Eligible Subsequent Placement and ending on the later of (x)
the fifth (5th) Trading Day after the date of the applicable Optional Redemption
Notice and (y) the date of the consummation of such Eligible Subsequent
Placement (the “Optional Redemption Price”). Redemptions required by this
Section 9 shall be made in accordance with the provisions of Section 13.
Notwithstanding anything to the contrary in this Section 9, but subject to
Section 3(d), until the Holder receives the Optional Redemption Price, the
Optional Redemption Amount may be converted, in whole or in part, by the Holder
into Common Stock pursuant to Section 3, and any such conversion shall reduce
the Optional Redemption Amount in the manner set forth by the Holder in the
applicable Conversion Notice. 10. REDEMPTIONS AT THE COMPANY’S ELECTION. (a)
Company Optional Redemption. At any time after date hereof, the Company shall
have the right to redeem all, but not less than all, of the Conversion Amount
then remaining under this Note (the “Company Optional Redemption Amount”) on the
30 Error! Unknown document property name.



--------------------------------------------------------------------------------



 
[ex103-phunwareseriesb202031.jpg]
Company Optional Redemption Date (each as defined below) (a “Company Optional
Redemption”). The portion of this Note subject to redemption pursuant to this
Section 10(a) shall be redeemed by the Company in cash at a price (the “Company
Optional Redemption Price”) equal to 107% of the greater of (i) the Conversion
Amount being redeemed as of the Company Optional Redemption Date and (ii) the
product of (1) the quotient of (I) the Company Optional Redemption Amount
divided by (II) the Alternate Conversion Price as in effect at such Company
Optional Redemption Notice Date (or, if a Dilutive Issuance occurs during the
period commencing on, and including, such Company Optional Redemption Notice
Date through, and including such Company Optional Redemption Date, the date of
such Dilutive Issuance) multiplied by (2) the greatest Closing Sale Price of the
Common Stock on any Trading Day during the period commencing on the date
immediately preceding such Company Optional Redemption Notice Date and ending on
the Trading Day immediately prior to the date the Company makes the entire
payment required to be made under this Section 10(a) (except, solely if any
Restricted Principal is included in such Conversion Amount subject to redemption
pursuant to the applicable Company Optional Redemption (such amount of
Restricted Principal, the “Eligible Company Optional Redemption Restricted
Principal”) and the Holder elects to effect Redemption Netting pursuant to the
terms of the Investor Note, such Company Optional Redemption Price shall be
reduced, on a dollar-for-dollar basis, by such portion of the Eligible Company
Optional Redemption Restricted Principal subject to such Redemption Netting
(such amount of Eligible Company Optional Redemption Restricted Principal, the
“Optional Redemption Restricted Principal Amount”) and such Company Optional
Redemption Restricted Principal Amount shall be automatically satisfied on such
Redemption Date by Redemption Netting with respect thereto and any Restricted
OID corresponding to such Optional Redemption Restricted Principal Amount
satisfied by such Redemption Netting shall be automatically cancelled in
accordance herewith). The Company may exercise its right to require redemption
under this Section 10(a) by delivering a written notice thereof by facsimile or
electronic mail and overnight courier to all, but not less than all, of the
holders of Notes (the “Company Optional Redemption Notice” and the date all of
the holders of Notes received such notice is referred to as the “Company
Optional Redemption Notice Date”). The Company may deliver only one Company
Optional Redemption Notice hereunder and such Company Optional Redemption Notice
shall be irrevocable. The Company Optional Redemption Notice shall (x) state the
date on which the Company Optional Redemption shall occur (the “Company Optional
Redemption Date”) which date shall not be less than ten (10) calendar days nor
more than thirty (30) calendar days following the Company Optional Redemption
Notice Date, and (y) state the aggregate Conversion Amount of the Notes which is
being redeemed in such Company Optional Redemption from the Holder and all of
the other holders of the Notes pursuant to this Section 10(a) (and analogous
provisions under the Other Notes) on the Company Optional Redemption Date.
Notwithstanding anything herein to the contrary, at any time prior to the date
the Company Optional Redemption Price is paid, in full, the Company Optional
Redemption Amount may be converted, in whole or in part, by the Holder into
shares of Common Stock pursuant to Section 3. All Conversion Amounts converted
by the Holder after the Company Optional Redemption Notice Date shall reduce the
Company Optional Redemption Amount of this Note required to be redeemed on the
Company Optional Redemption Date. Redemptions made pursuant to this Section
10(a) 31 Error! Unknown document property name.



--------------------------------------------------------------------------------



 
[ex103-phunwareseriesb202032.jpg]
shall be made in accordance with Section 12. In the event of the Company’s
redemption of any portion of this Note under this Section 10, the Holder’s
damages would be uncertain and difficult to estimate because of the parties’
inability to predict future interest rates and the uncertainty of the
availability of a suitable substitute investment opportunity for the Holder.
Accordingly, any redemption premium due under this Section 10 is intended by the
parties to be, and shall be deemed, a reasonable estimate of the Holder’s actual
loss of its investment opportunity and not as a penalty. For the avoidance of
doubt, the Company shall have no right to effect a Company Optional Redemption
if any Event of Default has occurred and continuing (regardless of whether the
Holder has delivered an Event of Default Redemption Notice to the Company or if
such Event of Default has been cured thereafter) but any Event of Default shall
have no effect upon the Holder’s right to convert this Note in its discretion.
(b) Pro Rata Redemption Requirement. If the Company elects to cause a Company
Optional Redemption of this Note pursuant to Section 10(a), then it must
simultaneously take the same action with respect to all of the Other Notes. 11.
NONCIRCUMVENTION. The Company hereby covenants and agrees that the Company will
not, by amendment of its Certificate of Incorporation (as defined in the
Securities Purchase Agreement), Bylaws (as defined in the Securities Purchase
Agreement) or through any reorganization, transfer of assets, consolidation,
merger, scheme of arrangement, dissolution, issue or sale of securities, or any
other voluntary action, avoid or seek to avoid the observance or performance of
any of the terms of this Note, and will at all times in good faith carry out all
of the provisions of this Note and take all action as may be required to protect
the rights of the Holder of this Note. Without limiting the generality of the
foregoing or any other provision of this Note or the other Transaction
Documents, the Company (a) shall not increase the par value of any shares of
Common Stock receivable upon conversion of this Note above the Conversion Price
then in effect, and (b) shall take all such actions as may be necessary or
appropriate in order that the Company may validly and legally issue fully paid
and nonassessable shares of Common Stock upon the conversion of this Note.
Notwithstanding anything herein to the contrary, if after the sixty (60)
calendar day anniversary of the Issuance Date, the Holder is not permitted to
convert this Note in full for any reason (other than pursuant to restrictions
set forth in Section 3(d) hereof), the Company shall use its best efforts to
promptly remedy such failure, including, without limitation, obtaining such
consents or approvals as necessary to permit such conversion into shares of
Common Stock. 12. RESERVATION OF AUTHORIZED SHARES. (a) Reservation. So long as
any Notes remain outstanding, the Company shall at all times reserve at least
200% of the number of shares of Common Stock as shall from time to time be
necessary to effect the conversion, including without limitation, Alternate
Conversions of all of the Notes then outstanding (without regard to any
limitations on conversions and assuming such Notes remain outstanding until the
Maturity Date) at the Alternate Conversion Price then in effect (the “Required
Reserve Amount”). The Required Reserve Amount (including, without limitation,
each increase in the number of shares so reserved) shall be allocated pro rata
among the holders of the Notes based on the original principal amount of the
Notes held by each holder on the Closing Date or increase 32 Error! Unknown
document property name.



--------------------------------------------------------------------------------



 
[ex103-phunwareseriesb202033.jpg]
in the number of reserved shares, as the case may be (the “Authorized Share
Allocation”). In the event that a holder shall sell or otherwise transfer any of
such holder’s Notes, each transferee shall be allocated a pro rata portion of
such holder’s Authorized Share Allocation. Any shares of Common Stock reserved
and allocated to any Person which ceases to hold any Notes shall be allocated to
the remaining holders of Notes, pro rata based on the principal amount of the
Notes then held by such holders. (b) Insufficient Authorized Shares. If,
notwithstanding Section 12(a), and not in limitation thereof, at any time while
any of the Notes remain outstanding the Company does not have a sufficient
number of authorized and unreserved shares of Common Stock to satisfy its
obligation to reserve for issuance upon conversion of the Notes at least a
number of shares of Common Stock equal to the Required Reserve Amount (an
“Authorized Share Failure”), then the Company shall immediately take all action
necessary to increase the Company’s authorized shares of Common Stock to an
amount sufficient to allow the Company to reserve the Required Reserve Amount
for the Notes then outstanding. Without limiting the generality of the foregoing
sentence, as soon as practicable after the date of the occurrence of an
Authorized Share Failure, but in no event later than sixty (60) days after the
occurrence of such Authorized Share Failure, the Company shall hold a meeting of
its stockholders for the approval of an increase in the number of authorized
shares of Common Stock. In connection with such meeting, the Company shall
provide each stockholder with a proxy statement and shall use its best efforts
to solicit its stockholders’ approval of such increase in authorized shares of
Common Stock and to cause its board of directors to recommend to the
stockholders that they approve such proposal. In the event that the Company is
prohibited from issuing shares of Common Stock pursuant to the terms of this
Note due to the failure by the Company to have sufficient shares of Common Stock
available out of the authorized but unissued shares of Common Stock (such
unavailable number of shares of Common Stock, the “Authorized Failure Shares”),
in lieu of delivering such Authorized Failure Shares to the Holder, the Company
shall pay cash in exchange for the redemption of such portion of the Conversion
Amount convertible into such Authorized Failure Shares at a price equal to the
sum of (i) the product of (x) such number of Authorized Failure Shares and (y)
the greatest Closing Sale Price of the Common Stock on any Trading Day during
the period commencing on the date the Holder delivers the applicable Conversion
Notice with respect to such Authorized Failure Shares to the Company and ending
on the date of such issuance and payment under this Section 12(a); and (ii) to
the extent the Holder purchases (in an open market transaction or otherwise)
shares of Common Stock to deliver in satisfaction of a sale by the Holder of
Authorized Failure Shares, any brokerage commissions and other out-of-pocket
expenses, if any, of the Holder incurred in connection therewith. Nothing
contained in Section 12(a) or this Section 12(b) shall limit any obligations of
the Company under any provision of the Securities Purchase Agreement. 13.
REDEMPTIONS. (a) Mechanics. The Company shall deliver the applicable Event of
Default Redemption Price to the Holder in cash within five (5) Business Days
after the Company’s receipt of the Holder’s Event of Default Redemption Notice
(each, an “Event of Default Redemption Date”). If the Holder has submitted a
Change of Control Redemption Notice 33 Error! Unknown document property name.



--------------------------------------------------------------------------------



 
[ex103-phunwareseriesb202034.jpg]
in accordance with Section 5(b), the Company shall deliver the applicable Change
of Control Redemption Price to the Holder in cash concurrently with the
consummation of such Change of Control if such notice is received prior to the
consummation of such Change of Control and within five (5) Business Days after
the Company’s receipt of such notice otherwise (each, a “Change of Control
Redemption Date”). The Company shall deliver the applicable Installment
Redemption Price to the Holder in cash on the applicable Installment Date. The
Company shall deliver the applicable Acceleration Redemption Price to the Holder
in cash on the applicable Acceleration Date. The Company shall deliver the
applicable Optional Redemption Price to the Holder in cash on the applicable
Optional Redemption Date. The Company shall deliver the applicable Company
Optional Redemption Price to the Holder in cash on the applicable Company
Optional Redemption Date. Notwithstanding anything herein to the contrary, in
connection with any redemption hereunder at a time the Holder is entitled to
receive a cash payment under any of the other Transaction Documents, at the
option of the Holder delivered in writing to the Company, the applicable
Redemption Price hereunder shall be increased by the amount of such cash payment
owed to the Holder under such other Transaction Document and, upon payment in
full or conversion in accordance herewith, shall satisfy the Company’s payment
obligation under such other Transaction Document. In the event of a redemption
of less than all of the Conversion Amount of this Note, (x) the Company shall
promptly cause to be issued and delivered to the Holder a new Note (in
accordance with Section 20(d)) representing the outstanding Principal which has
not been redeemed and (y) the Redemption Price shall be applied against
Installment Amounts hereunder in reverse order (from the Installment Amount due
on the last Installment Date hereunder backward by Installment Dates) unless
otherwise specified by the Holder in writing. In the event that the Company does
not pay the applicable Redemption Price to the Holder within the time period
required, at any time thereafter and until the Company pays such unpaid
Redemption Price in full, the Holder shall have the option, in lieu of
redemption, to require the Company to promptly return to the Holder all or any
portion of this Note representing the Conversion Amount that was submitted for
redemption and for which the applicable Redemption Price (together with any Late
Charges thereon) has not been paid. Notwithstanding the foregoing, if any
Restricted Principal is included in such Conversion Amount subject to redemption
pursuant to the applicable Redemption Notice (or as otherwise required pursuant
to Section 4(c) and/or 8(d), as applicable) (such amount of Restricted
Principal, the “Eligible Redemption Restricted Principal”) and the Holder elects
to effect Redemption Netting pursuant to the terms of the Investor Note (or the
Holder is otherwise required to effect Redemption Netting pursuant to Section
4(c) and/or 8(d), as applicable), such Redemption Price shall be reduced, on a
dollar-for-dollar basis, by such portion of the Eligible Redemption Restricted
Principal subject to redemption pursuant to the applicable Redemption Notice
(such amount of Eligible Redemption Restricted Principal, the “Redemption
Restricted Principal Amount”) and such Redemption Restricted Principal Amount
shall be automatically satisfied on the applicable Redemption Date by either
Redemption Netting (if such redemption is pursuant to Section 5(b), Section 8(d)
or Section Error! Reference source not found. above), Event of Default Netting
(if such redemption is pursuant to Section 3(e) without regard to the occurrence
of any Bankruptcy Event of Default) or Bankruptcy Event of Default Netting (if
such redemption is pursuant to Section 3(e) as a result of the occurrence of a
Bankruptcy 34 Error! Unknown document property name.



--------------------------------------------------------------------------------



 
[ex103-phunwareseriesb202035.jpg]
Event of Default) and, in each case, any Restricted OID corresponding to such
Redemption Restricted Principal Amount satisfied in such redemption shall be
automatically cancelled in accordance herewith). Upon the Company’s receipt of
such notice, (x) the applicable Redemption Notice shall be null and void with
respect to such Conversion Amount, (y) the Company shall immediately return this
Note, or issue a new Note (in accordance with Section 20(d)), to the Holder, and
in each case the principal amount of this Note or such new Note (as the case may
be) shall be increased by an amount equal to the difference between (1) the
applicable Redemption Price (as the case may be, and as adjusted pursuant to
this Section 13, if applicable) minus (2) the Principal portion of the
Conversion Amount submitted for redemption and (z) the Conversion Price of this
Note or such new Notes (as the case may be) shall be automatically adjusted with
respect to each conversion effected thereafter by the Holder to the Conversion
Price as in effect on the date on which the applicable Redemption Notice is
voided. The Holder’s delivery of a notice voiding a Redemption Notice and
exercise of its rights following such notice shall not affect the Company’s
obligations to make any payments of Late Charges which have accrued prior to the
date of such notice with respect to the Conversion Amount subject to such
notice. (b) Redemption by Other Holders. Upon the Company’s receipt of notice
from any of the holders of the Other Notes for redemption or repayment as a
result of an event or occurrence substantially similar to the events or
occurrences described in Section 4 or Section 5(b) (each, an “Other Redemption
Notice”), the Company shall immediately, but no later than one (1) Business Day
of its receipt thereof, forward to the Holder by facsimile or electronic mail a
copy of such notice. If the Company receives a Redemption Notice and one or more
Other Redemption Notices, during the seven (7) Business Day period beginning on
and including the date which is two (2) Business Days prior to the Company’s
receipt of the Holder’s applicable Redemption Notice and ending on and including
the date which is two (2) Business Days after the Company’s receipt of the
Holder’s applicable Redemption Notice and the Company is unable to redeem all
principal, interest and other amounts designated in such Redemption Notice and
such Other Redemption Notices received during such seven (7) Business Day
period, then the Company shall redeem a pro rata amount from each holder of the
Notes (including the Holder) based on the principal amount of the Notes
submitted for redemption pursuant to such Redemption Notice and such Other
Redemption Notices received by the Company during such seven (7) Business Day
period. 14. VOTING RIGHTS. The Holder shall have no voting rights as the holder
of this Note, except as required by law (including, without limitation, the
Delaware General Corporation Law) and as expressly provided in this Note. 15.
COVENANTS. Until all of the Notes have been converted, redeemed or otherwise
satisfied in accordance with their terms: (a) Rank. All payments due under this
Note (a) shall rank pari passu with all Other Notes and (b) shall be senior to
all other Indebtedness of the Company and its Subsidiaries other than Permitted
Indebtedness or Permitted Additional Indebtedness. (b) Incurrence of
Indebtedness. The Company shall not, and the Company shall 35 Error! Unknown
document property name.



--------------------------------------------------------------------------------



 
[ex103-phunwareseriesb202036.jpg]
cause each of its Subsidiaries to not, directly or indirectly, incur or
guarantee, assume or suffer to exist any Indebtedness (other than (i) the
Indebtedness evidenced by this Note and the Other Notes and (ii) other Permitted
Indebtedness). (c) Existence of Liens. The Company shall not, and the Company
shall cause each of its Subsidiaries to not, directly or indirectly, allow or
suffer to exist any mortgage, lien, pledge, charge, security interest or other
encumbrance upon or in any property or assets (including accounts and contract
rights) owned by the Company or any of its Subsidiaries (collectively, “Liens”)
other than Permitted Liens. (d) Restricted Payments. The Company shall not, and
the Company shall cause each of its Subsidiaries to not, directly or indirectly,
redeem, defease, repurchase, repay or make any payments in respect of, by the
payment of cash or cash equivalents (in whole or in part, whether by way of open
market purchases, tender offers, private transactions or otherwise), all or any
portion of any Indebtedness (other than the Notes or the March Notes) whether by
way of payment in respect of principal of (or premium, if any) or interest on,
such Indebtedness if at the time such payment is due or is otherwise made or,
after giving effect to such payment, (i) an event constituting an Event of
Default has occurred and is continuing or (ii) an event that with the passage of
time and without being cured would constitute an Event of Default has occurred
and is continuing. (e) Restriction on Redemption and Cash Dividends. The Company
shall not, and the Company shall cause each of its Subsidiaries to not, directly
or indirectly, redeem, repurchase or declare or pay any cash dividend or
distribution on any of its capital stock. (f) Restriction on Transfer of Assets.
The Company shall not, and the Company shall cause each of its Subsidiaries to
not, directly or indirectly, sell, lease, license, assign, transfer, spin-off,
split-off, close, convey or otherwise dispose of any assets or rights of the
Company or any Subsidiary owned or hereafter acquired whether in a single
transaction or a series of related transactions, other than (i) sales, leases,
licenses, assignments, transfers, conveyances and other dispositions of such
assets or rights by the Company and its Subsidiaries in the ordinary course of
business consistent with its past practice and (ii) sales of inventory and
product in the ordinary course of business. (g) Maturity of Indebtedness. Except
as set forth on Schedule 3(s) attached hereto, the Company shall not, and the
Company shall cause each of its Subsidiaries to not, directly or indirectly,
permit any Indebtedness of the Company or any of its Subsidiaries to mature or
accelerate prior to the Maturity Date. (h) Change in Nature of Business. The
Company shall not, and the Company shall cause each of its Subsidiaries to not,
directly or indirectly, engage in any material line of business substantially
different from those lines of business conducted by or publicly contemplated to
be conducted by the Company and each of its Subsidiaries on the Subscription
Date or any business substantially related or incidental thereto. The Company
shall not, and the Company shall cause each of its Subsidiaries to not, directly
or indirectly, modify its or their corporate structure or purpose. 36 Error!
Unknown document property name.



--------------------------------------------------------------------------------



 
[ex103-phunwareseriesb202037.jpg]
(i) Preservation of Existence, Etc. The Company shall maintain and preserve, and
cause each of its Subsidiaries to maintain and preserve, its existence, rights
and privileges, and become or remain, and cause each of its Subsidiaries to
become or remain, duly qualified and in good standing in each jurisdiction in
which the character of the properties owned or leased by it or in which the
transaction of its business makes such qualification necessary. (j) Maintenance
of Properties, Etc. The Company shall maintain and preserve, and cause each of
its Subsidiaries to maintain and preserve, all of its properties which are
necessary or useful in the proper conduct of its business in good working order
and condition, ordinary wear and tear excepted, and comply, and cause each of
its Subsidiaries to comply, at all times with the provisions of all leases to
which it is a party as lessee or under which it occupies property, so as to
prevent any loss or forfeiture thereof or thereunder. (k) Maintenance of
Intellectual Property. The Company will, and will cause each of its Subsidiaries
to, take all action necessary or advisable to maintain all of the Intellectual
Property Rights (as defined in the Securities Purchase Agreement) of the Company
and/or any of its Subsidiaries that are necessary or material to the conduct of
its business in full force and effect. (l) Maintenance of Insurance. The Company
shall maintain, and cause each of its Subsidiaries to maintain, insurance with
responsible and reputable insurance companies or associations (including,
without limitation, comprehensive general liability, hazard, rent and business
interruption insurance) with respect to its properties (including all real
properties leased or owned by it) and business, in such amounts and covering
such risks as is required by any governmental authority having jurisdiction with
respect thereto or as is carried generally in accordance with sound business
practice by companies in similar businesses similarly situated. (m) Transactions
with Affiliates. The Company shall not, nor shall it permit any of its
Subsidiaries to, enter into, renew, extend or be a party to, any transaction or
series of related transactions (including, without limitation, the purchase,
sale, lease, transfer or exchange of property or assets of any kind or the
rendering of services of any kind) with any affiliate, except transactions in
the ordinary course of business in a manner and to an extent consistent with
past practice and necessary or desirable for the prudent operation of its
business, for fair consideration and on terms no less favorable to it or its
Subsidiaries than would be obtainable in a comparable arm’s length transaction
with a Person that is not an affiliate thereof. (n) Restricted Issuances. The
Company shall not, directly or indirectly, without the prior written consent of
the holders of a majority in aggregate principal amount of the Notes then
outstanding, (i) issue any Notes (other than as contemplated by the Securities
Purchase Agreement and the Notes) or (ii) issue any other securities that would
cause a breach or default under the Notes or the Warrants. (o) Available Cash
Test; Announcement of Operating Results. 37 Error! Unknown document property
name.



--------------------------------------------------------------------------------



 
[ex103-phunwareseriesb202038.jpg]
(i) Available Cash Test. At any time any Notes remain outstanding, the Company’s
Available Cash as of the last calendar day of each Fiscal Quarter shall equal or
exceed $500,000 (the “Available Cash Test”), provided that a Financial Covenant
Failure (as defined below) shall not be an Event of Default hereunder (x) if the
Company cures such Financial Covenant Failure on or prior to the fortieth (40th)
calendar day after the end of such Fiscal Quarter (and no subsequent breach
occurs for a period of at least 180 calendar days), as evidenced by a
certification, executed on behalf of the Company by the Chief Financial Officer
of the Company or (y) if waived by the Holder in writing or email. (ii)
Operating Results Announcement. Commencing with the Fiscal Quarter ending
September 30, 2020, the Company shall publicly disclose and disseminate (such
date, the “Announcement Date”), if the Available Cash Test has not been
satisfied for such Fiscal Quarter or Fiscal Year, as applicable, a statement to
that effect no later than the tenth (10th) day after the end of such Fiscal
Quarter or Fiscal Year, as applicable, and such announcement shall include a
statement to the effect that the Company is (or is not, as applicable) in breach
of the Available Cash Test for such Fiscal Quarter or Fiscal Year, as
applicable. On the Announcement Date, the Company shall also provide to the
Holders a certification, executed on behalf of the Company by the Chief
Financial Officer of the Company, certifying that the Company satisfied the
Available Cash Tests for such Fiscal Quarter if that is the case. If the Company
has failed to meet the Available Cash Test for such Fiscal Quarter (a “Financial
Covenant Failure”), the foregoing written certification that the Company
provides to the Holders shall also state the Available Cash Test has not been
met (a “Financial Covenant Failure Notice”). Concurrently with the delivery of
each Financial Covenant Failure Notice to the Holders, the Company shall also
make publicly available (as part of a Quarterly Report on Form 10-Q, Annual
Report on Form 10-K or on a Current Report on Form 8-K, or otherwise) the
Financial Covenant Failure Notice and the fact that an Event of Default has
occurred under the Notes. (p) Independent Investigation. At the request of the
Holder either (x) at any time when an Event of Default has occurred and is
continuing, (y) upon the occurrence of an event that with the passage of time or
giving of notice would constitute an Event of Default or (z) at any time the
Holder reasonably believes an Event of Default may have occurred or be
continuing, the Company shall hire an independent, reputable investment bank
selected by the Company and approved by the Holder to investigate as to whether
any breach of this Note has occurred (the “Independent Investigator”). If the
Independent Investigator determines that such breach of this Note has occurred,
the Independent Investigator shall notify the Company of such breach and the
Company shall deliver written notice to each holder of a Note of such breach. In
connection with such investigation, the Independent Investigator may, during
normal business hours, inspect all contracts, books, records, personnel, offices
and other facilities and properties of the Company and its Subsidiaries and, to
the extent available to the Company after the Company uses reasonable efforts to
obtain them, the records of its legal advisors and accountants (including the
accountants’ work papers) and any books of account, records, reports and other
papers not contractually required of the Company to be confidential or secret,
or subject to attorney- 38 Error! Unknown document property name.



--------------------------------------------------------------------------------



 
[ex103-phunwareseriesb202039.jpg]
client or other evidentiary privilege, and the Independent Investigator may make
such copies and inspections thereof as the Independent Investigator may
reasonably request. The Company shall furnish the Independent Investigator with
such financial and operating data and other information with respect to the
business and properties of the Company as the Independent Investigator may
reasonably request. The Company shall permit the Independent Investigator to
discuss the affairs, finances and accounts of the Company with, and to make
proposals and furnish advice with respect thereto to, the Company’s officers,
directors, key employees and independent public accountants or any of them (and
by this provision the Company authorizes said accountants to discuss with such
Independent Investigator the finances and affairs of the Company and any
Subsidiaries), all at such reasonable times, upon reasonable notice, and as
often as may be reasonably requested. 16. SECURITY. This Note is secured to the
extent and in the manner set forth in Section 1(f) of this Note. 17.
DISTRIBUTION OF ASSETS. In addition to any adjustments pursuant to Section 7, if
the Company shall declare or make any dividend or other distributions of its
assets (or rights to acquire its assets) to any or all holders of shares of
Common Stock, by way of return of capital or otherwise (including without
limitation, any distribution of cash, stock or other securities, property or
options by way of a dividend, spin off, reclassification, corporate
rearrangement, scheme of arrangement or other similar transaction) (the
“Distributions”), then the Holder will be entitled to such Distributions as if
the Holder had held the number of shares of Common Stock acquirable upon
complete conversion of this Note (without taking into account any limitations or
restrictions on the convertibility of this Note and assuming for such purpose
that the Note was converted at the Alternate Conversion Price as of the
applicable record date) immediately prior to the date on which a record is taken
for such Distribution or, if no such record is taken, the date as of which the
record holders of Common Stock are to be determined for such Distributions
(provided, however, that to the extent that the Holder’s right to participate in
any such Distribution would result in the Holder and the other Attribution
Parties exceeding the Maximum Percentage, then the Holder shall not be entitled
to participate in such Distribution to the extent of the Maximum Percentage (and
shall not be entitled to beneficial ownership of such shares of Common Stock as
a result of such Distribution (and beneficial ownership) to the extent of any
such excess) and the portion of such Distribution shall be held in abeyance for
the benefit of the Holder until such time or times, if ever, as its right
thereto would not result in the Holder and the other Attribution Parties
exceeding the Maximum Percentage, at which time or times the Holder shall be
granted such Distribution (and any Distributions declared or made on such
initial Distribution or on any subsequent Distribution held similarly in
abeyance) to the same extent as if there had been no such limitation). 18.
AMENDING THE TERMS OF THIS NOTE. Except for Section 3(d), which may not be
amended, modified or waived by the parties hereto, the prior written consent of
the Holder shall be required for any change, waiver or amendment to this Note.
19. TRANSFER. This Note and any shares of Common Stock issued upon conversion of
this Note may be offered, sold, assigned or transferred by the Holder without
the consent of the Company, subject only to the provisions of Section 2(g) of
the Securities Purchase Agreement. 39 Error! Unknown document property name.



--------------------------------------------------------------------------------



 
[ex103-phunwareseriesb202040.jpg]
20. REISSUANCE OF THIS NOTE. (a) Transfer. If this Note is to be transferred,
the Holder shall surrender this Note to the Company, whereupon the Company will
forthwith issue and deliver upon the order of the Holder a new Note (in
accordance with Section 20(d)), registered as the Holder may request,
representing the outstanding Principal being transferred by the Holder and, if
less than the entire outstanding Principal is being transferred, a new Note (in
accordance with Section 20(d)) to the Holder representing the outstanding
Principal not being transferred. The Holder and any assignee, by acceptance of
this Note, acknowledge and agree that, by reason of the provisions of Section
3(c)(iii) following conversion or redemption of any portion of this Note, the
outstanding Principal represented by this Note may be less than the Principal
stated on the face of this Note. (b) Lost, Stolen or Mutilated Note. Upon
receipt by the Company of evidence reasonably satisfactory to the Company of the
loss, theft, destruction or mutilation of this Note (as to which a written
certification and the indemnification contemplated below shall suffice as such
evidence), and, in the case of loss, theft or destruction, of any
indemnification undertaking by the Holder to the Company in customary and
reasonable form and, in the case of mutilation, upon surrender and cancellation
of this Note, the Company shall execute and deliver to the Holder a new Note (in
accordance with Section 20(d)) representing the outstanding Principal. (c) Note
Exchangeable for Different Denominations. This Note is exchangeable, upon the
surrender hereof by the Holder at the principal office of the Company, for a new
Note or Notes (in accordance with Section 20(d) and in principal amounts of at
least $1,000) representing in the aggregate the outstanding Principal of this
Note, and each such new Note will represent such portion of such outstanding
Principal as is designated by the Holder at the time of such surrender. (d)
Issuance of New Notes. Whenever the Company is required to issue a new Note
pursuant to the terms of this Note, such new Note (i) shall be of like tenor
with this Note, (ii) shall represent, as indicated on the face of such new Note,
the Principal remaining outstanding (or in the case of a new Note being issued
pursuant to Section 20(a) or Section 20(c), the Principal designated by the
Holder which, when added to the principal represented by the other new Notes
issued in connection with such issuance, does not exceed the Principal remaining
outstanding under this Note immediately prior to such issuance of new Notes),
(iii) shall have an issuance date, as indicated on the face of such new Note,
which is the same as the Issuance Date of this Note, (iv) shall have the same
rights and conditions as this Note, and (v) shall represent accrued and unpaid
Interest, the Make-Whole Amount and Late Charges on the Principal, Interest and
Make-Whole Amount, if any, of this Note, from the Issuance Date. 21. REMEDIES,
CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE RELIEF. The
remedies provided in this Note shall be cumulative and in addition to all other
remedies available under this Note and any of the other Transaction Documents at
law or in equity (including a decree of specific performance and/or other
injunctive relief), and nothing herein shall limit the Holder’s right to pursue
actual and consequential damages 40 Error! Unknown document property name.



--------------------------------------------------------------------------------



 
[ex103-phunwareseriesb202041.jpg]
for any failure by the Company to comply with the terms of this Note. No failure
on the part of the Holder to exercise, and no delay in exercising, any right,
power or remedy hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise by the Holder of any right, power or remedy preclude
any other or further exercise thereof or the exercise of any other right, power
or remedy. In addition, the exercise of any right or remedy of the Holder at law
or equity or under this Note or any of the documents shall not be deemed to be
an election of Holder’s rights or remedies under such documents or at law or
equity. The Company covenants to the Holder that there shall be no
characterization concerning this instrument other than as expressly provided
herein. Amounts set forth or provided for herein with respect to payments,
conversion and the like (and the computation thereof) shall be the amounts to be
received by the Holder and shall not, except as expressly provided herein, be
subject to any other obligation of the Company (or the performance thereof). The
Company acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Holder and that the remedy at law for any such breach
may be inadequate. The Company therefore agrees that, in the event of any such
breach or threatened breach, the Holder shall be entitled, in addition to all
other available remedies, to specific performance and/or temporary, preliminary
and permanent injunctive or other equitable relief from any court of competent
jurisdiction in any such case without the necessity of proving actual damages
and without posting a bond or other security. The Company shall provide all
information and documentation to the Holder that is requested by the Holder to
enable the Holder to confirm the Company’s compliance with the terms and
conditions of this Note (including, without limitation, compliance with Section
7). 22. PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS. If (a) this Note is
placed in the hands of an attorney for collection or enforcement or is collected
or enforced through any legal proceeding or the Holder otherwise takes action to
collect amounts due under this Note or to enforce the provisions of this Note or
(b) there occurs any bankruptcy, reorganization, receivership of the Company or
other proceedings affecting Company creditors’ rights and involving a claim
under this Note, then the Company shall pay the costs incurred by the Holder for
such collection, enforcement or action or in connection with such bankruptcy,
reorganization, receivership or other proceeding, including, without limitation,
attorneys’ fees and disbursements. The Company expressly acknowledges and agrees
that no amounts due under this Note shall be affected, or limited, by the fact
that the purchase price paid for this Note was less than the original Principal
amount hereof. 23. CONSTRUCTION; HEADINGS. This Note shall be deemed to be
jointly drafted by the Company and the initial Holder and shall not be construed
against any such Person as the drafter hereof. The headings of this Note are for
convenience of reference and shall not form part of, or affect the
interpretation of, this Note. Unless the context clearly indicates otherwise,
each pronoun herein shall be deemed to include the masculine, feminine, neuter,
singular and plural forms thereof. The terms “including,” “includes,” “include”
and words of like import shall be construed broadly as if followed by the words
“without limitation.” The terms “herein,” “hereunder,” “hereof” and words of
like import refer to this entire Note instead of just the provision in which
they are found. Unless expressly indicated otherwise, all section references are
to sections of this Note. Terms used in this Note and not otherwise defined
herein, but defined in the other Transaction Documents, shall have the meanings
ascribed to such terms on the Closing Date in such other Transaction Documents
unless otherwise consented to in writing by the Holder. 41 Error! Unknown
document property name.



--------------------------------------------------------------------------------



 
[ex103-phunwareseriesb202042.jpg]
24. FAILURE OR INDULGENCE NOT WAIVER. No failure or delay on the part of the
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege. No waiver shall be effective unless it is in writing
and signed by an authorized representative of the waiving party. Notwithstanding
the foregoing, nothing contained in this Section 24 shall permit any waiver of
any provision of Section 3(d). 25. DISPUTE RESOLUTION. (a) Submission to Dispute
Resolution. (i) In the case of a dispute relating to a Closing Bid Price, a
Closing Sale Price, a Conversion Price, an Alternate Conversion Price, a Black
Scholes Consideration Value, a PST Issuance Price, a VWAP or a fair market value
or the arithmetic calculation of a Conversion Rate, the Restricted Principal,
the Restricted OID, or the applicable Redemption Price (as the case may be)
(including, without limitation, a dispute relating to the determination of any
of the foregoing), the Company or the Holder (as the case may be) shall submit
the dispute to the other party via facsimile or electronic mail (A) if by the
Company, within two (2) Business Days after the occurrence of the circumstances
giving rise to such dispute or (B) if by the Holder at any time after the Holder
learned of the circumstances giving rise to such dispute. If the Holder and the
Company are unable to promptly resolve such dispute relating to such Closing Bid
Price, such Closing Sale Price, such Conversion Price, such Alternate Conversion
Price, such Black Scholes Consideration Value, such PST Issuance Price, such
VWAP or such fair market value, or the arithmetic calculation of such Conversion
Rate, the Restricted Principal, the Restricted OID, or such applicable
Redemption Price (as the case may be), at any time after the second (2nd)
Business Day following such initial notice by the Company or the Holder (as the
case may be) of such dispute to the Company or the Holder (as the case may be),
then the Holder may, at its sole option, select an independent, reputable
investment bank to resolve such dispute. (ii) The Holder and the Company shall
each deliver to such investment bank (A) a copy of the initial dispute
submission so delivered in accordance with the first sentence of this Section 25
and (B) written documentation supporting its position with respect to such
dispute, in each case, no later than 5:00 p.m. (New York time) by the fifth
(5th) Business Day immediately following the date on which the Holder selected
such investment bank (the “Dispute Submission Deadline”) (the documents referred
to in the immediately preceding clauses (A) and (B) are collectively referred to
herein as the “Required Dispute Documentation”) (it being understood and agreed
that if either the Holder or the Company fails to so deliver all of the Required
Dispute Documentation by the Dispute Submission Deadline, then the party who
fails to so submit all of the Required Dispute Documentation shall no longer be
entitled to (and hereby waives its right to) deliver or submit any written
documentation or other support to such investment bank with respect to such
dispute and such investment bank shall resolve such dispute based 42 Error!
Unknown document property name.



--------------------------------------------------------------------------------



 
[ex103-phunwareseriesb202043.jpg]
solely on the Required Dispute Documentation that was delivered to such
investment bank prior to the Dispute Submission Deadline). Unless otherwise
agreed to in writing by both the Company and the Holder or otherwise requested
by such investment bank, neither the Company nor the Holder shall be entitled to
deliver or submit any written documentation or other support to such investment
bank in connection with such dispute (other than the Required Dispute
Documentation). (iii) The Company and the Holder shall cause such investment
bank to determine the resolution of such dispute and notify the Company and the
Holder of such resolution no later than ten (10) Business Days immediately
following the Dispute Submission Deadline. The fees and expenses of such
investment bank shall be borne solely by the Company, and such investment bank’s
resolution of such dispute shall be final and binding upon all parties absent
manifest error. (b) Miscellaneous. The Company expressly acknowledges and agrees
that (i) this Section 25 constitutes an agreement to arbitrate between the
Company and the Holder (and constitutes an arbitration agreement) under § 7501,
et seq. of the New York Civil Practice Law and Rules (“CPLR”) and that the
Holder is authorized to apply for an order to compel arbitration pursuant to
CPLR § 7503(a) in order to compel compliance with this Section 25, (ii) a
dispute relating to a Conversion Price includes, without limitation, disputes as
to (A) whether an issuance or sale or deemed issuance or sale of Common Stock
occurred under Section 7(a), (B) the consideration per share at which an
issuance or deemed issuance of Common Stock occurred, (C) whether any issuance
or sale or deemed issuance or sale of Common Stock was an issuance or sale or
deemed issuance or sale of Excluded Securities (as defined in the Securities
Purchase Agreement), (D) whether an agreement, instrument, security or the like
constitutes an Option or Convertible Security and (E) whether a Dilutive
Issuance occurred, (iii) the terms of this Note and each other applicable
Transaction Document shall serve as the basis for the selected investment bank’s
resolution of the applicable dispute, such investment bank shall be entitled
(and is hereby expressly authorized) to make all findings, determinations and
the like that such investment bank determines are required to be made by such
investment bank in connection with its resolution of such dispute and in
resolving such dispute such investment bank shall apply such findings,
determinations and the like to the terms of this Note and any other applicable
Transaction Documents, (iv) the Holder (and only the Holder), in its sole
discretion, shall have the right to submit any dispute described in this Section
25 to any state or federal court sitting in The City of New York, Borough of
Manhattan in lieu of utilizing the procedures set forth in this Section 25 and
(v) nothing in this Section 25 shall limit the Holder from obtaining any
injunctive relief or other equitable remedies (including, without limitation,
with respect to any matters described in this Section 25). 26. NOTICES;
CURRENCY; PAYMENTS. (a) Notices. Whenever notice is required to be given under
this Note, unless otherwise provided herein, such notice shall be given in
accordance with Section 9(f) of the Securities Purchase Agreement. The Company
shall provide the Holder with prompt written notice of all actions taken
pursuant to this Note, including in reasonable detail a 43 Error! Unknown
document property name.



--------------------------------------------------------------------------------



 
[ex103-phunwareseriesb202044.jpg]
description of such action and the reason therefore. Without limiting the
generality of the foregoing, the Company will give written notice to the Holder
(i) immediately upon any adjustment of the Conversion Price, setting forth in
reasonable detail, and certifying, the calculation of such adjustment and (ii)
at least fifteen (15) days prior to the date on which the Company closes its
books or takes a record (A) with respect to any dividend or distribution upon
the Common Stock, (B) with respect to any grant, issuances, or sales of any
Options, Convertible Securities or rights to purchase stock, warrants,
securities or other property to holders of shares of Common Stock or (C) for
determining rights to vote with respect to any Fundamental Transaction,
dissolution or liquidation, provided in each case that such information shall be
made known to the public prior to or in conjunction with such notice being
provided to the Holder. (b) Currency. All dollar amounts referred to in this
Note are in United States Dollars (“U.S. Dollars”), and all amounts owing under
this Note shall be paid in U.S. Dollars. All amounts denominated in other
currencies (if any) shall be converted into the U.S. Dollar equivalent amount in
accordance with the Exchange Rate on the date of calculation. “Exchange Rate”
means, in relation to any amount of currency to be converted into U.S. Dollars
pursuant to this Note, the U.S. Dollar exchange rate as published in the Wall
Street Journal on the relevant date of calculation (it being understood and
agreed that where an amount is calculated with reference to, or over, a period
of time, the date of calculation shall be the final date of such period of
time). (c) Payments. Whenever any payment of cash is to be made by the Company
to any Person pursuant to this Note, unless otherwise expressly set forth
herein, such payment shall be made in lawful money of the United States of
America by a certified check drawn on the account of the Company and sent via
overnight courier service to such Person at such address as previously provided
to the Company in writing (which address, in the case of each of the Buyers,
shall initially be as set forth on the Schedule of Buyers attached to the
Securities Purchase Agreement), provided that the Holder may elect to receive a
payment of cash via wire transfer of immediately available funds by providing
the Company with prior written notice setting out such request and the Holder’s
wire transfer instructions. Whenever any amount expressed to be due by the terms
of this Note is due on any day which is not a Business Day, the same shall
instead be due on the next succeeding day which is a Business Day. Any amount of
Principal or other amounts due under the Transaction Documents which is not paid
when due shall result in a late charge being incurred and payable by the Company
in an amount equal to interest on such amount at the rate of eighteen percent
(18%) per annum from the date such amount was due until the same is paid in full
(“Late Charge”). 27. CANCELLATION. After all Principal, accrued Interest,
Make-Whole Amount, Late Charges and other amounts at any time owed on this Note
have been satisfied in full, this Note shall automatically be deemed canceled,
shall be surrendered to the Company for cancellation and shall not be reissued.
28. WAIVER OF NOTICE. To the extent permitted by law, the Company hereby
irrevocably waives demand, notice, presentment, protest and all other demands
and notices in connection with the delivery, acceptance, performance, default or
enforcement of this Note and 44 Error! Unknown document property name.



--------------------------------------------------------------------------------



 
[ex103-phunwareseriesb202045.jpg]
the Securities Purchase Agreement. 29. GOVERNING LAW. This Note shall be
construed and enforced in accordance with, and all questions concerning the
construction, validity, interpretation and performance of this Note shall be
governed by, the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Except as otherwise
required by Section 25 above, the Company hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in The City of
New York, Borough of Manhattan, for the adjudication of any dispute hereunder or
in connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law. Nothing contained herein (i) shall be deemed or operate to preclude the
Holder from bringing suit or taking other legal action against the Company in
any other jurisdiction to collect on the Company’s obligations to the Holder, to
realize on any collateral or any other security for such obligations, or to
enforce a judgment or other court ruling in favor of the Holder or (ii) shall
limit, or shall be deemed or construed to limit, any provision of Section 25.
THE COMPANY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT
TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS NOTE OR ANY TRANSACTION CONTEMPLATED
HEREBY. 30. JUDGMENT CURRENCY. (a) If for the purpose of obtaining or enforcing
judgment against the Company in any court in any jurisdiction it becomes
necessary to convert into any other currency (such other currency being
hereinafter in this Section 30 referred to as the “Judgment Currency”) an amount
due in U.S. dollars under this Note, the conversion shall be made at the
Exchange Rate prevailing on the Trading Day immediately preceding: (i) the date
actual payment of the amount due, in the case of any proceeding in the courts of
New York or in the courts of any other jurisdiction that will give effect to
such conversion being made on such date: or (ii) the date on which the foreign
court determines, in the case of any proceeding in the courts of any other
jurisdiction (the date as of which such conversion is made pursuant to this
Section 30(a)(ii) being hereinafter referred to as the “Judgment Conversion
Date”). (b) If in the case of any proceeding in the court of any jurisdiction
referred to in Section 30(a)(ii) above, there is a change in the Exchange Rate
prevailing between the Judgment Conversion Date and the date of actual payment
of the amount due, the applicable party shall pay such adjusted amount as may be
necessary to ensure that the 45 Error! Unknown document property name.



--------------------------------------------------------------------------------



 
[ex103-phunwareseriesb202046.jpg]
amount paid in the Judgment Currency, when converted at the Exchange Rate
prevailing on the date of payment, will produce the amount of US dollars which
could have been purchased with the amount of Judgment Currency stipulated in the
judgment or judicial order at the Exchange Rate prevailing on the Judgment
Conversion Date. (c) Any amount due from the Company under this provision shall
be due as a separate debt and shall not be affected by judgment being obtained
for any other amounts due under or in respect of this Note. 31. SEVERABILITY. If
any provision of this Note is prohibited by law or otherwise determined to be
invalid or unenforceable by a court of competent jurisdiction, the provision
that would otherwise be prohibited, invalid or unenforceable shall be deemed
amended to apply to the broadest extent that it would be valid and enforceable,
and the invalidity or unenforceability of such provision shall not affect the
validity of the remaining provisions of this Note so long as this Note as so
modified continues to express, without material change, the original intentions
of the parties as to the subject matter hereof and the prohibited nature,
invalidity or unenforceability of the provision(s) in question does not
substantially impair the respective expectations or reciprocal obligations of
the parties or the practical realization of the benefits that would otherwise be
conferred upon the parties. The parties will endeavor in good faith negotiations
to replace the prohibited, invalid or unenforceable provision(s) with a valid
provision(s), the effect of which comes as close as possible to that of the
prohibited, invalid or unenforceable provision(s). 32. MAXIMUM PAYMENTS. Without
limiting Section 9(d) of the Securities Purchase Agreement, nothing contained
herein shall be deemed to establish or require the payment of a rate of interest
or other charges in excess of the maximum permitted by applicable law. In the
event that the rate of interest required to be paid or other charges hereunder
exceed the maximum permitted by such law, any payments in excess of such maximum
shall be credited against amounts owed by the Company to the Holder and thus
refunded to the Company. 33. CERTAIN DEFINITIONS. For purposes of this Note, the
following terms shall have the following meanings: (a) “1933 Act” means the
Securities Act of 1933, as amended, and the rules and regulations thereunder.
(b) “1934 Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder. (c) “Adjustment Right” means any right granted
with respect to any securities issued in connection with, or with respect to,
any issuance or sale (or deemed issuance or sale in accordance with Section
7(a)) of shares of Common Stock (other than rights of the type described in
Section 6(a) hereof) that could result in a decrease in the net consideration
received by the Company in connection with, or with respect to, such securities
(including, without limitation, any cash settlement rights, cash adjustment or
other similar rights). (d) “Affiliate” means, with respect to any Person, any
other Person that directly or indirectly controls, is controlled by, or is under
common control with, such Person, it being understood for purposes of this
definition that “control” of a Person means the power 46 Error! Unknown document
property name.



--------------------------------------------------------------------------------



 
[ex103-phunwareseriesb202047.jpg]
directly or indirectly either to vote 10% or more of the stock having ordinary
voting power for the election of directors of such Person or direct or cause the
direction of the management and policies of such Person whether by contract or
otherwise. (e) “Alternate Conversion Floor Amount” means an amount in cash, to
be delivered by wire transfer of immediately available funds pursuant to wire
instructions delivered to the Company by the Holder in writing, equal to the
product obtained by multiplying (A) the VWAP on the day the Holder delivers the
applicable Conversion Notice and (B) the difference obtained by subtracting (I)
the number of shares of Common Stock delivered (or to be delivered) to the
Holder on the applicable Share Delivery Deadline with respect to such Alternate
Conversion from (II) the quotient obtain by dividing (x) the applicable
Conversion Amount that the Holder has elected to be the subject of the
applicable Alternate Conversion, by (y) the applicable Alternate Conversion
Price without giving effect to clause (x) of such definition. (f) “Alternate
Conversion Price” means, with respect to any Alternate Conversion that price
which shall be the lowest of (i) the applicable Conversion Price as in effect on
the applicable Conversion Date of the applicable Alternate Conversion, and (ii)
the greater of (x) the Floor Price and (y) 85% of the price computed as the
lowest VWAP of the Common Stock during the ten (10) consecutive Trading Day
period ending and including the Trading Day immediately preceding the delivery
or deemed delivery of the applicable Conversion Notice (such period, the
“Alternate Conversion Measuring Period”). All such determinations to be
appropriately adjusted for any stock dividend, stock split, stock combination,
reclassification or similar transaction that proportionately decreases or
increases the Common Stock during such Alternate Conversion Measuring Period.
(g) “Approved Stock Plan” means any employee benefit plan which has been
approved by the board of directors of the Company prior to or subsequent to the
Subscription Date pursuant to which shares of Common Stock and standard options
to purchase Common Stock may be issued to any employee, officer or director for
services provided to the Company in their capacity as such. (h) “Attribution
Parties” means, collectively, the following Persons and entities: (i) any
investment vehicle, including, any funds, feeder funds or managed accounts,
currently, or from time to time after the Issuance Date, directly or indirectly
managed or advised by the Holder’s investment manager or any of its Affiliates
or principals, (ii) any direct or indirect Affiliates of the Holder or any of
the foregoing, (iii) any Person acting or who could be deemed to be acting as a
Group together with the Holder or any of the foregoing and (iv) any other
Persons whose beneficial ownership of the Company’s Common Stock would or could
be aggregated with the Holder’s and the other Attribution Parties for purposes
of Section 13(d) of the 1934 Act. For clarity, the purpose of the foregoing is
to subject collectively the Holder and all other Attribution Parties to the
Maximum Percentage. (i) “Available Cash” means, with respect to any date of
determination, an amount equal to the aggregate amount of the Cash of the
Company and its Subsidiaries 47 Error! Unknown document property name.



--------------------------------------------------------------------------------



 
[ex103-phunwareseriesb202048.jpg]
(excluding for this purpose cash held in restricted accounts or otherwise
unavailable for unrestricted use by the Company or any of its Subsidiaries for
any reason) as of such date of determination held in bank accounts of financial
banking institutions in the United States of America. (j) “Black Scholes
Consideration Value” means the value of the applicable Option, Convertible
Security or Adjustment Right (as the case may be) as of the date of issuance
thereof calculated using the Black Scholes Option Pricing Model obtained from
the “OV” function on Bloomberg utilizing (i) an underlying price per share equal
to the Closing Sale Price of the Common Stock on the Trading Day immediately
preceding the public announcement of the execution of definitive documents with
respect to the issuance of such Option, Convertible Security or Adjustment Right
(as the case may be), (ii) a risk- free interest rate corresponding to the U.S.
Treasury rate for a period equal to the remaining term of such Option,
Convertible Security or Adjustment Right (as the case may be) as of the date of
issuance of such Option, Convertible Security or Adjustment Right (as the case
may be), (iii) a zero cost of borrow and (iv) an expected volatility equal to
the greater of 100% and the 100 day volatility obtained from the “HVT” function
on Bloomberg (determined utilizing a 365 day annualization factor) as of the
Trading Day immediately following the date of issuance of such Option,
Convertible Security or Adjustment Right (as the case may be). (k) “Bloomberg”
means Bloomberg, L.P. (l) “Business Day” means any day other than Saturday,
Sunday or other day on which commercial banks in The City of New York, New York
are authorized or required by law to remain closed; provided, however, for
clarification, commercial banks shall not be deemed to be authorized or required
by law to remain closed due to “stay at home”, “shelter-in-place”,
“non-essential employee” or any other similar orders or restrictions or the
closure of any physical branch locations at the direction of any governmental
authority so long as the electronic funds transfer systems (including for wire
transfers) of commercial banks in The City of New York, New York generally are
open for use by customers on such day. (m) “Cash” of the Company and its
Subsidiaries on any date shall be determined from such Persons’ books maintained
in accordance with GAAP, and means, without duplication, the cash, cash
equivalents and Eligible Marketable Securities accrued by the Company and its
wholly owned Subsidiaries on a consolidated basis on such date. (n) “Change of
Control” means any Fundamental Transaction other than (i) any merger of the
Company or any of its, direct or indirect, wholly-owned Subsidiaries with or
into any of the foregoing Persons, (ii) any reorganization, recapitalization or
reclassification of the shares of Common Stock in which holders of the Company’s
voting power immediately prior to such reorganization, recapitalization or
reclassification continue after such reorganization, recapitalization or
reclassification to hold publicly traded securities and, directly or indirectly,
are, in all material respects, the holders of the voting power of the surviving
entity (or entities with the authority or voting power to elect the members of
the board of directors (or their equivalent if other than a corporation) of 48
Error! Unknown document property name.



--------------------------------------------------------------------------------



 
[ex103-phunwareseriesb202049.jpg]
such entity or entities) after such reorganization, recapitalization or
reclassification, or (iii) pursuant to a migratory merger effected solely for
the purpose of changing the jurisdiction of incorporation of the Company or any
of its Subsidiaries. (o) “Change of Control Redemption Premium” means 115%. (p)
“Closing Bid Price” and “Closing Sale Price” means, for any security as of any
date, the last closing bid price and last closing trade price, respectively, for
such security on the Principal Market, as reported by Bloomberg, or, if the
Principal Market begins to operate on an extended hours basis and does not
designate the closing bid price or the closing trade price (as the case may be)
then the last bid price or last trade price, respectively, of such security
prior to 4:00:00 p.m., New York time, as reported by Bloomberg, or, if the
Principal Market is not the principal securities exchange or trading market for
such security, the last closing bid price or last trade price, respectively, of
such security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg, or if the foregoing do
not apply, the last closing bid price or last trade price, respectively, of such
security in the over-the-counter market on the electronic bulletin board for
such security as reported by Bloomberg, or, if no closing bid price or last
trade price, respectively, is reported for such security by Bloomberg, the
average of the bid prices, or the ask prices, respectively, of any market makers
for such security as reported in the “pink sheets” by OTC Markets Group Inc.
(formerly Pink Sheets LLC). If the Closing Bid Price or the Closing Sale Price
cannot be calculated for a security on a particular date on any of the foregoing
bases, the Closing Bid Price or the Closing Sale Price (as the case may be) of
such security on such date shall be the fair market value as mutually determined
by the Company and the Holder. If the Company and the Holder are unable to agree
upon the fair market value of such security, then such dispute shall be resolved
in accordance with the procedures in Section 25. All such determinations shall
be appropriately adjusted for any stock splits, stock dividends, stock
combinations, recapitalizations or other similar transactions during such
period. (q) “Closing Date” shall have the meaning set forth in the Securities
Purchase Agreement, which date is the date the Company initially issued Notes
pursuant to the terms of the Securities Purchase Agreement. (r) “Common Stock”
means (i) the Company’s shares of common stock, $0.0001 par value per share, and
(ii) any capital stock into which such common stock shall have been changed or
any share capital resulting from a reclassification of such common stock. (a)
“Conversion Floor Price Condition” means that the relevant Alternate Conversion
Price is being determined based on clause (x) of such definition. (b)
“Convertible Securities” means any stock or other security (other than Options)
that is at any time and under any circumstances, directly or indirectly,
convertible into, exercisable or exchangeable for, or which otherwise entitles
the holder thereof to acquire, any shares of Common Stock. 49 Error! Unknown
document property name.



--------------------------------------------------------------------------------



 
[ex103-phunwareseriesb202050.jpg]
(c) “Eligible Market” means The New York Stock Exchange, the NYSE American, the
Nasdaq Capital Market, the Nasdaq Global Select Market, the Nasdaq Global Market
or the Principal Market. (d) “Eligible Marketable Securities” as of any date
means marketable securities which would be reflected on a consolidated balance
sheet of the Company and its Subsidiaries prepared as of such date in accordance
with GAAP, and which are permitted under the Company’s investment policies as in
effect on the Issuance Date or approved thereafter by the Company’s Board of
Directors. (e) “Equity Conditions” means, with respect to an given date of
determination: (i) either (x) one or more Registration Statements filed pursuant
to the Registration Rights Agreement shall be effective and the prospectus
contained therein shall be available on such applicable date of determination
(with, for the avoidance of doubt, any shares of Common Stock previously sold
pursuant to such prospectus deemed unavailable) for the resale of all shares of
Common Stock to be issued in connection with the event requiring this
determination (or issuable upon conversion of the Conversion Amount being
redeemed or amount of Restricted Principal subject to an Investor Prepayment
(and related Restricted OID), as applicable, in the event requiring this
determination at the Alternate Conversion Price then in effect (without regard
to any limitations on conversion set forth herein)) (each, a “Required Minimum
Securities Amount”), in each case, in accordance with the terms of the
Registration Rights Agreement and there shall not have been during such period
any Grace Periods (as defined in the Registration Rights Agreement) or (y) all
Registrable Securities shall be eligible for sale pursuant to Rule 144 (as
defined in the Securities Purchase Agreement) without the need for registration
under any applicable federal or state securities laws (in each case,
disregarding any limitation on conversion of the Notes, other issuance of
securities with respect to the Notes and exercise of the Warrants) and no
Current Information Failure (as defined in the Registration Rights Agreement)
exists or is continuing; (ii) the Common Stock (including all Registrable
Securities) is listed or designated for quotation (as applicable) on an Eligible
Market and shall not have been suspended from trading on an Eligible Market
(other than suspensions of not more than two (2) days and occurring prior to the
applicable date of determination due to business announcements by the Company)
nor shall delisting or suspension by an Eligible Market have been threatened
(with a reasonable prospect of delisting occurring after giving effect to all
applicable notice, appeal, compliance and hearing periods); (iii) the Company
shall have delivered all shares of Common Stock issuable upon conversion of this
Note on a timely basis as set forth in Section 3 hereof and all other shares of
capital stock required to be delivered by the Company on a timely basis as set
forth in the other Transaction Documents; (iv) any shares of Common Stock to be
issued in connection with the event requiring determination (or issuable upon
conversion of the Conversion Amount being redeemed in the event requiring this
determination) may be issued in full without violating Section 3(d) hereof; (v)
any shares of Common Stock to be issued in connection with the event requiring
determination (or issuable upon conversion of the Conversion Amount being
redeemed or amount of Restricted Principal subject to an Investor Prepayment
(and related Restricted OID), as applicable, in the event requiring this
determination at the Alternate Conversion Price then in effect (without regard
to any limitations on conversion set forth herein)) may be issued 50 Error!
Unknown document property name.



--------------------------------------------------------------------------------



 
[ex103-phunwareseriesb202051.jpg]
in full without violating the rules or regulations of the Eligible Market on
which the Common Stock is then listed or designated for quotation (as
applicable); (vi) no public announcement of a pending, proposed or intended
Fundamental Transaction shall have occurred which has not been abandoned,
terminated or consummated; (vii) the Company shall have no knowledge of any fact
that would reasonably be expected to cause (1) any Registration Statement
required to be filed pursuant to the Registration Rights Agreement to not be
effective or the prospectus contained therein to not be available for the resale
of the applicable Required Minimum Securities Amount of Registrable Securities
in accordance with the terms of the Registration Rights Agreement or (2) any
Registrable Securities to not be eligible for sale pursuant to Rule 144 without
the need for registration under any applicable federal or state securities laws
(in each case, disregarding any limitation on conversion of the Notes, other
issuance of securities with respect to the Notes and exercise of the Warrants)
and no Current Information Failure exists or is continuing; (viii) the Holder
shall not be in (and no other holder of Notes shall be in) possession of any
material, non-public information provided to any of them by the Company, any of
its Subsidiaries or any of their respective affiliates, employees, officers,
representatives, agents or the like; (ix) the Company otherwise shall have been
in compliance with each, and shall not have breached any representation or
warranty in any material respect (other than representations or warranties
subject to material adverse effect or materiality, which may not be breached in
any respect) or any covenant or other term or condition of any Transaction
Document, including, without limitation, the Company shall not have failed to
timely make any payment pursuant to any Transaction Document; (x) there shall
not have occurred any Volume Failure or Price Failure as of such applicable date
of determination; (xi) on the applicable date of determination (A) no Authorized
Share Failure shall exist or be continuing and the applicable Required Minimum
Securities Amount of shares of Common Stock are available under the certificate
of incorporation of the Company and reserved by the Company to be issued
pursuant to the Notes and (B) all shares of Common Stock to be issued in
connection with the event requiring this determination (or issuable upon
conversion of the Conversion Amount being redeemed or amount of Restricted
Principal subject to an Investor Prepayment (and related Restricted OID), as
applicable, in the event requiring this determination at the Alternate
Conversion Price then in effect (without regard to any limitations on conversion
set forth herein)) may be issued in full without resulting in an Authorized
Share Failure; (xii) there shall not have occurred and there shall not exist an
Event of Default or an event that with the passage of time or giving of notice
would constitute an Event of Default; (xiii) no bone fide dispute shall exist,
by and between any of holder of Notes or Warrants, the Company, the Principal
Market (or such applicable Eligible Market in which the Common Stock of the
Company is then principally trading) and/or FINRA with respect to any term or
provision of any Note or any other Transaction Document (xiv) as of such time of
determination, a custodian or prime broker designated by the Holder at its sole
discretion is available to receive such shares of Common Stock with DTC through
its Deposit/Withdrawal at Custodian system and take custody of such shares of
Common Stock, (xv) the Stockholder Approval Date (as defined in the Securities
Purchase Agreement) shall have occurred and (xvi) the shares of Common Stock
issuable pursuant the event requiring the satisfaction of the Equity Conditions
(or issuable upon conversion of the Conversion Amount being redeemed or amount
of Restricted Principal subject to an Investor Prepayment (and related
Restricted OID), as 51 Error! Unknown document property name.



--------------------------------------------------------------------------------



 
[ex103-phunwareseriesb202052.jpg]
applicable, in the event requiring this determination at the Alternate
Conversion Price then in effect (without regard to any limitations on conversion
set forth herein)) are duly authorized and listed and eligible for trading
without restriction on an Eligible Market. (f) “Equity Conditions Failure” means
that on any day during the period commencing twenty (20) Trading Days prior to
the applicable date of determination, the Equity Conditions have not been
satisfied (or waived in writing by the Holder). (g) “Fiscal Quarter” means each
of the fiscal quarters adopted by the Company for financial reporting purposes
that correspond to the Company’s fiscal year as of the date hereof that ends on
December 31. (h) “Fiscal Year” means the fiscal year adopted by the Company for
financial reporting purposes as of the date hereof that ends on December 31. (i)
“Floor Price” means $0.26. (j) “Fundamental Transaction” means (A) that the
Company shall, directly or indirectly, including through subsidiaries,
Affiliates or otherwise, in one or more related transactions, (i) consolidate or
merge with or into (whether or not the Company is the surviving corporation)
another Subject Entity, or (ii) sell, assign, transfer, convey or otherwise
dispose of all or substantially all of the properties or assets of the Company
or any of its “significant subsidiaries” (as defined in Rule 1-02 of Regulation
S-X) to one or more Subject Entities, or (iii) make, or allow one or more
Subject Entities to make, or allow the Company to be subject to or have its
Common Stock be subject to or party to one or more Subject Entities making, a
purchase, tender or exchange offer that is accepted by the holders of at least
either (x) 50% of the outstanding shares of Common Stock, (y) 50% of the
outstanding shares of Common Stock calculated as if any shares of Common Stock
held by all Subject Entities making or party to, or Affiliated with any Subject
Entities making or party to, such purchase, tender or exchange offer were not
outstanding; or (z) such number of shares of Common Stock such that all Subject
Entities making or party to, or Affiliated with any Subject Entity making or
party to, such purchase, tender or exchange offer, become collectively the
beneficial owners (as defined in Rule 13d-3 under the 1934 Act) of at least 50%
of the outstanding shares of Common Stock, or (iv) consummate a stock or share
purchase agreement or other business combination (including, without limitation,
a reorganization, recapitalization, spin-off or scheme of arrangement) with one
or more Subject Entities whereby all such Subject Entities, individually or in
the aggregate, acquire, either (x) at least 50% of the outstanding shares of
Common Stock, (y) at least 50% of the outstanding shares of Common Stock
calculated as if any shares of Common Stock held by all the Subject Entities
making or party to, or Affiliated with any Subject Entity making or party to,
such stock purchase agreement or other business combination were not
outstanding; or (z) such number of shares of Common Stock such that the Subject
Entities become collectively the beneficial owners (as defined in Rule 13d-3
under the 1934 Act) of at least 50% of the outstanding shares of Common Stock,
or (v) reorganize, recapitalize or reclassify its Common Stock, (B) that the
Company shall, directly or indirectly, including through subsidiaries,
Affiliates or otherwise, in one or more related transactions, allow any Subject
Entity individually or the Subject Entities in the aggregate 52 Error! Unknown
document property name.



--------------------------------------------------------------------------------



 
[ex103-phunwareseriesb202053.jpg]
to be or become the “beneficial owner” (as defined in Rule 13d-3 under the 1934
Act), directly or indirectly, whether through acquisition, purchase, assignment,
conveyance, tender, tender offer, exchange, reduction in outstanding shares of
Common Stock, merger, consolidation, business combination, reorganization,
recapitalization, spin-off, scheme of arrangement, reorganization,
recapitalization or reclassification or otherwise in any manner whatsoever, of
either (x) at least 50% of the aggregate ordinary voting power represented by
issued and outstanding Common Stock, (y) at least 50% of the aggregate ordinary
voting power represented by issued and outstanding Common Stock not held by all
such Subject Entities as of the date of this Note calculated as if any shares of
Common Stock held by all such Subject Entities were not outstanding, or (z) a
percentage of the aggregate ordinary voting power represented by issued and
outstanding shares of Common Stock or other equity securities of the Company
sufficient to allow such Subject Entities to effect a statutory short form
merger or other transaction requiring other stockholders of the Company to
surrender their shares of Common Stock without approval of the stockholders of
the Company or (C) directly or indirectly, including through subsidiaries,
Affiliates or otherwise, in one or more related transactions, the issuance of or
the entering into any other instrument or transaction structured in a manner to
circumvent, or that circumvents, the intent of this definition in which case
this definition shall be construed and implemented in a manner otherwise than in
strict conformity with the terms of this definition to the extent necessary to
correct this definition or any portion of this definition which may be defective
or inconsistent with the intended treatment of such instrument or transaction.
(k) “GAAP” means United States generally accepted accounting principles,
consistently applied. (l) “Group” means a “group” as that term is used in
Section 13(d) of the 1934 Act and as defined in Rule 13d-5 thereunder. (m)
“Holder Pro Rata Amount” means a fraction (i) the numerator of which is the
original Principal amount of this Note on the Closing Date and (ii) the
denominator of which is the aggregate original principal amount of all Notes
issued to the initial purchasers pursuant to the Securities Purchase Agreement
on the Closing Date. (n) “Indebtedness” shall have the meaning ascribed to such
term in the Securities Purchase Agreement. (o) “Installment Amount” means the
sum of (A) (i) with respect to any Installment Date other than the Maturity
Date, the lesser of (x) the quotient of (I) the Unrestricted Principal
outstanding under this Note as of the Issuance Date, divided by (II) the
aggregate number of Installment Dates remaining hereunder (as determined as of
such date of determination assuming no Deferrals, Accelerations, redemptions or
conversions hereunder at any time thereafter and prior to the Maturity Date)
(the “Base Installment Amount”); provided, that upon each Installment
Prepayment, such Base Installment Amount shall increase by the quotient of (A)
the Restricted Principal and related Restricted OID that becomes Unrestricted
Principal in connection with such applicable Installment Prepayment, divided by
(B) the aggregate number of Installment Dates then remaining hereunder (as
determined as of such date of determination assuming no Deferrals, 53 Error!
Unknown document property name.



--------------------------------------------------------------------------------



 
[ex103-phunwareseriesb202054.jpg]
Accelerations, redemptions or conversions hereunder at any time thereafter and
prior to the Maturity Date), and (y) the Principal amount then outstanding under
this Note (other than Restricted Principal and Restricted OID hereunder) as of
such Installment Date, and (ii) with respect to the Installment Date that is the
Maturity Date, the Principal amount then outstanding under this Note as of such
Installment Date (in each case, as any such Installment Amount may be reduced
pursuant to the terms of this Note, whether upon conversion, redemption or
Deferral) and (B) any Deferral Amount deferred pursuant to Section 8(b) and
included in such Installment Amount in accordance therewith, and, in each case,
the sum of any accrued and unpaid Interest and the Make-Whole Amount related
thereto as of such Installment Date under this Note, if any, and accrued and
unpaid Late Charges, if any, under this Note as of such Installment Date. In the
event the Holder shall sell or otherwise transfer any portion of this Note, the
transferee shall be allocated a pro rata portion of the each unpaid Installment
Amount hereunder. (p) “Installment Date” means each of (i) the earlier to occur
of (x) the last Trading Day on the calendar month in which the initial Mandatory
Prepayment (as defined in the Investor Note) occurs and (y) July 31, 2020, (ii)
thereafter, the last Trading Day of the calendar month immediately following the
previous Installment Date until the Maturity Date, and (iv) the Maturity Date.
(q) “Interest Date” means, with respect to any given calendar month, (x) if
prior to the initial Installment Date or after the Maturity Date, the last
Trading Day of such calendar month or (y) if on or after the initial Installment
Date, but on or prior to the Maturity Date, such Installment Date, if any, in
such calendar month. (r) “Interest Rate” means (I) with respect to Restricted
Principal and Restricted OID hereunder, 3% per annum and (II) with respect to
Unrestricted Principal (or other than amounts outstanding hereunder, other than
Restricted Principal and Restricted OID), seven percent (7%) per annum, in each
case as may be adjusted from time to time in accordance with Section 2. (s)
“Make-Whole Amount” means, as of any given date and as applicable, in connection
with any redemption or other repayment hereunder, an amount equal to the amount
of additional Interest that would accrue under this Note at the Interest Rate
assuming for calculation purposes that the Principal of this Note as of the
Closing Date remained outstanding through and including the Maturity Date. (t)
“Investor Note” means that certain promissory note of the Holder issued to the
Company at the Closing Date, pursuant to the Note Purchase Agreement, with an
aggregate principal amount outstanding equal to the Restricted Principal
outstanding hereunder and secured by a cash amount set forth in a bank account
of the Holder (or its affiliates) at least equal to the Restricted Principal
outstanding hereunder. (u) “Investor Notes” means those certain promissory notes
of the holders of Series B Notes (including the Investor Note) issued to the
Company at the Closing Date, pursuant to the Note Purchase Agreement. 54 Error!
Unknown document property name.



--------------------------------------------------------------------------------



 
[ex103-phunwareseriesb202055.jpg]
(v) “Investor Prepayment” means any Prepayment (as defined in the Investor Note)
of the Investor Note. (w) “Market Capitalization” means, as of any date of
determination, the product of (x) the shares of Common Stock outstanding as of
such date of determination and (y) the VWAP of the Common Stock on such date of
determination. (x) “Market Capitalization Threshold Condition” means, as of any
time of determination, the quotient of (i) the Unrestricted Note Amount as of
such time of determination, divided by (ii) the quotient of (x) the sum of the
Market Capitalization for each Trading Day during the thirty (30) consecutive
Trading Day period ending on, and including, the Trading Day immediately prior
to such time of determination, divided by (y) thirty (30), exceeds ten percent
(10%). (y) “Maturity Date” shall mean December 31, 2021 (except, with respect to
any Restricted Principal hereunder as of the Issuance Date that subsequently
becomes Unrestricted Principal hereunder upon the occurrence of an Investor
Prepayment (each, a “Prepaid Amount”), but solely with respect to such Prepaid
Amount and not any other amount of Unrestricted Principal hereunder, the
eighteen month anniversary of the date of the applicable Investor Prepayment
with respect to such Prepaid Amount); provided, however, the Maturity Date may
be extended at the option of the Holder (i) in the event that, and for so long
as, an Event of Default shall have occurred and be continuing or any event shall
have occurred and be continuing that with the passage of time and the failure to
cure would result in an Event of Default or (ii) through the date that is twenty
(20) Business Days after the consummation of a Fundamental Transaction in the
event that a Fundamental Transaction is publicly announced or a Change of
Control Notice is delivered prior to the Maturity Date, provided further that if
a Holder elects to convert some or all of this Note pursuant to Section 3
hereof, and the Conversion Amount would be limited pursuant to Section 3(d)
hereunder, the Maturity Date shall automatically be extended until such time as
such provision shall not limit the conversion of this Note. (z) “Options” means
any rights, warrants or options to subscribe for or purchase shares of Common
Stock or Convertible Securities. (aa) “Parent Entity” of a Person means an
entity that, directly or indirectly, controls the applicable Person and whose
common stock or equivalent equity security is quoted or listed on an Eligible
Market, or, if there is more than one such Person or Parent Entity, the Person
or Parent Entity with the largest public market capitalization as of the date of
consummation of the Fundamental Transaction. (bb) “Permitted Additional
Indebtedness” means up to $5 million in the aggregate of additional
Indebtedness. (cc) “Permitted Indebtedness” means (i) Indebtedness evidenced by
this Note and the Other Notes, (ii) Indebtedness set forth on Schedule 3(s) to
the Securities Purchase Agreement (other than the PPP Loan), as in effect as of
the Subscription Date (the “Permitted Existing Indebtedness”),(iii) Indebtedness
secured by Permitted Liens or 55 Error! Unknown document property name.



--------------------------------------------------------------------------------



 
[ex103-phunwareseriesb202056.jpg]
unsecured but as described in clauses (iv) and (v) of the definition of
Permitted Liens, (iv) if prior to September 30, 2020, the PPP Loan and (v) any
Permitted Additional Indebtedness. (dd) “Permitted Liens” means (i) any Lien for
taxes not yet due or delinquent or being contested in good faith by appropriate
proceedings for which adequate reserves have been established in accordance with
GAAP, (ii) any statutory Lien arising in the ordinary course of business by
operation of law with respect to a liability that is not yet due or delinquent,
(iii) any Lien created by operation of law, such as materialmen’s liens,
mechanics’ liens and other similar liens, arising in the ordinary course of
business with respect to a liability that is not yet due or delinquent or that
are being contested in good faith by appropriate proceedings, (iv) Liens (A)
upon or in any equipment acquired or held by the Company or any of its
Subsidiaries to secure the purchase price of such equipment or Indebtedness
incurred solely for the purpose of financing the acquisition or lease of such
equipment, or (B) existing on such equipment at the time of its acquisition,
provided that the Lien is confined solely to the property so acquired and
improvements thereon, and the proceeds of such equipment, in either case, with
respect to Indebtedness in an aggregate amount not to exceed $50,000, (v) Liens
incurred in connection with the extension, renewal or refinancing of the
Indebtedness secured by Liens of the type described in clause (iv) above,
provided that any extension, renewal or replacement Lien shall be limited to the
property encumbered by the existing Lien and the principal amount of the
Indebtedness being extended, renewed or refinanced does not increase, (vi) Liens
in favor of customs and revenue authorities arising as a matter of law to secure
payments of custom duties in connection with the importation of goods, (vii)
Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default under Section 4(a)(xiii), (viii) Liens on
Permitted Existing Indebtedness as set forth on Schedule 3(s) attached to the
Securities Purchase Agreement and (ix) Liens with respect to Permitted
Additional Indebtedness. (ee) “Person” means an individual, a limited liability
company, a partnership, a joint venture, a corporation, a trust, an
unincorporated organization, any other entity or a government or any department
or agency thereof. (ff) “PPP Loan” means any Indebtedness of the Company
undertaken pursuant to the Paycheck Protection Program under the Coronavirus
Aid, Relief and Economic Security Act or any other similar government sponsored
loan program, including specifically, that certain Note in the principal amount
of $2,850,336 made by the Company in favor of JPMorgan Chase, N.A. (gg) “Price
Failure” means, with respect to a particular date of determination, the VWAP of
the Common Stock on any five (5) Trading Days (whether or not consecutive)
during the twenty (20) Trading Day period ending on the Trading Day immediately
preceding such date of determination fails to exceed $0.50 (as adjusted for
stock splits, stock dividends, stock combinations, recapitalizations or other
similar transactions occurring after the Subscription Date). All such
determinations to be appropriately adjusted for any stock splits, stock
dividends, stock combinations, recapitalizations or other similar transactions
during any such measuring period. 56 Error! Unknown document property name.



--------------------------------------------------------------------------------



 
[ex103-phunwareseriesb202057.jpg]
(hh) “Principal Market” means the Nasdaq Capital Market. (ii) “Redemption
Notices” means, collectively, the Event of Default Redemption Notices, the
Installment Notices with respect to any Installment Redemption, the Acceleration
Notices, the Company Optional Redemption Notices, the Optional Redemption
Notices and the Change of Control Redemption Notices, and each of the foregoing,
individually, a “Redemption Notice.” (jj) “Redemption Date” means, as
applicable, the Event of Default Redemption Date, the Change of Control
Redemption Date, the Acceleration Date, the Optional Redemption Date or Company
Optional Redemption Date. (kk) “Redemption Premium” means 115%. (ll) “Redemption
Prices” means, collectively, Event of Default Redemption Prices, the Change of
Control Redemption Prices, the Acceleration Redemption Prices, the Company
Optional Redemption Prices, the Optional Redemption Prices and the Installment
Redemption Prices, and each of the foregoing, individually, a “Redemption
Price.” (mm) “Registration Rights Agreement” means that certain registration
rights agreement, dated as of the Closing Date, by and among the Company and the
initial holders of the Notes relating to, among other things, the registration
of the resale of the Common Stock issuable upon conversion of the Notes or
otherwise pursuant to the terms of the Notes and exercise of the Warrants, as
may be amended from time to time. (nn) “Restricted OID” means the original issue
discount of $1,280,000 (approximately $0.07407 per each $1.00 of Restricted
Principal hereunder) included in the Principal hereunder as of the initial
Issuance Date, subject to reduction as provided herein, including, without
limitation, pursuant to Investor Prepayments and/or Netting Events (as defined
in the Investor Note), as applicable. (oo) “Restricted Principal” means,
initially $16,000,000, subject to reduction as provided herein, including,
without limitation, pursuant to Investor Prepayments and/or Netting Events, as
applicable. (pp) “SEC” means the United States Securities and Exchange
Commission or the successor thereto. (qq) “Securities Purchase Agreement” means
that certain securities purchase agreement, dated as of the Subscription Date,
by and among the Company and the initial holders of the Notes pursuant to which
the Company issued the Notes, as may be amended from time to time. (rr) “Series
A Notes” shall have the meaning as set forth in the Securities Purchase
Agreement. (ss) “Series B Notes” shall have the meaning set forth as set forth
in the 57 Error! Unknown document property name.



--------------------------------------------------------------------------------



 
[ex103-phunwareseriesb202058.jpg]
Securities Purchase Agreement. (tt) “Subscription Date” means July 14, 2020.
(uu) “Subsidiaries” shall have the meaning as set forth in the Securities
Purchase Agreement. (vv) “Subject Entity” means any Person, Persons or Group or
any Affiliate or associate of any such Person, Persons or Group. (ww) “Successor
Entity” means the Person (or, if so elected by the Holder, the Parent Entity)
formed by, resulting from or surviving any Fundamental Transaction or the Person
(or, if so elected by the Holder, the Parent Entity) with which such Fundamental
Transaction shall have been entered into. (xx) “Trading Day” means, as
applicable, (x) with respect to all price or trading volume determinations
relating to the Common Stock, any day on which the Common Stock is traded on the
Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock is then traded, provided that
“Trading Day” shall not include any day on which the Common Stock is scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock is suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00:00 p.m., New York time) unless such day is otherwise designated
as a Trading Day in writing by the Holder or (y) with respect to all
determinations other than price determinations relating to the Common Stock, any
day on which The New York Stock Exchange (or any successor thereto) is open for
trading of securities. (yy) “Unrestricted Principal” means any Principal
outstanding under this Note that is not Restricted Principal or Restricted OID
outstanding under this Note. (zz) “Unrestricted Note Amount” as of any time of
determination, means the sum of (i) the aggregate Unrestricted Principal (as
defined in the Series B Notes) of the Series B Notes, (ii) the aggregate
principal amount of the Series A Notes, (iii) the aggregate principal amount of
the March Notes (as defined in the Securities Purchase Agreement), in each case,
as outstanding as of such time of determination and including any accrued and
unpaid interest, late charges and make-whole amounts, if any, thereon as of such
time of determination. (aaa) “Volume Failure” means, with respect to a
particular date of determination, the aggregate daily dollar trading volume (as
reported on Bloomberg) of the Common Stock on the Principal Market of any two
(2) Trading Days during the twenty (20) Trading Day period ending on the Trading
Day immediately preceding such date of determination (such period, the “Volume
Failure Measuring Period”), is less than $300,000 per such Trading Day. 58
Error! Unknown document property name.



--------------------------------------------------------------------------------



 
[ex103-phunwareseriesb202059.jpg]
(bbb) “VWAP” means, for any security as of any date, the dollar volume- weighted
average price for such security on the Principal Market (or, if the Principal
Market is not the principal trading market for such security, then on the
principal securities exchange or securities market on which such security is
then traded), during the period beginning at 9:30 a.m., New York time, and
ending at 4:00 p.m., New York time, as reported by Bloomberg through its “VAP”
function (set to 09:30 start time and 16:00 end time) or, if the foregoing does
not apply, the dollar volume-weighted average price of such security in the
over-the-counter market on the electronic bulletin board for such security
during the period beginning at 9:30 a.m., New York time, and ending at 4:00
p.m., New York time, as reported by Bloomberg, or, if no dollar volume-weighted
average price is reported for such security by Bloomberg for such hours, the
average of the highest closing bid price and the lowest closing ask price of any
of the market makers for such security as reported in the “pink sheets” by OTC
Markets Group Inc. (formerly Pink Sheets LLC). If the VWAP cannot be calculated
for such security on such date on any of the foregoing bases, the VWAP of such
security on such date shall be the fair market value as mutually determined by
the Company and the Holder. If the Company and the Holder are unable to agree
upon the fair market value of such security, then such dispute shall be resolved
in accordance with the procedures in Section 25. All such determinations shall
be appropriately adjusted for any stock dividend, stock split, stock
combination, recapitalization or other similar transaction during such period.
(ccc) “Warrants” has the meaning ascribed to such term in the Securities
Purchase Agreement, and shall include all warrants issued in exchange therefor
or replacement thereof. 34. DISCLOSURE. Upon delivery by the Company to the
Holder (or receipt by the Company from the Holder) of any notice in accordance
with the terms of this Note, unless the Company has in good faith determined
that the matters relating to such notice do not constitute material, non-public
information relating to the Company or any of its Subsidiaries, the Company
shall on or prior to 9:00 am, New York city time on the Business Day immediately
following such notice delivery date, publicly disclose such material, non-public
information on a Current Report on Form 8-K or otherwise. In the event that the
Company believes that a notice contains material, non-public information
relating to the Company or any of its Subsidiaries, the Company so shall
indicate to the Holder explicitly in writing in such notice (or immediately upon
receipt of notice from the Holder, as applicable), and in the absence of any
such written indication in such notice (or notification from the Company
immediately upon receipt of notice from the Holder), the Holder shall be
entitled to presume that information contained in the notice does not constitute
material, non-public information relating to the Company or any of its
Subsidiaries. Nothing contained in this Section 34 shall limit any obligations
of the Company, or any rights of the Holder, under Section 4(i) of the
Securities Purchase Agreement. 35. ABSENCE OF TRADING AND DISCLOSURE
RESTRICTIONS. The Company acknowledges and agrees that the Holder is not a
fiduciary or agent of the Company and that the Holder shall have no obligation
to (a) maintain the confidentiality of any information provided by the Company
or (b) refrain from trading any securities while in possession of such
information in the absence of a written non-disclosure agreement signed by an
officer of the Holder that explicitly provides for such confidentiality and
trading restrictions. In the absence of such an executed, 59 Error! Unknown
document property name.



--------------------------------------------------------------------------------



 
[ex103-phunwareseriesb202060.jpg]
written non-disclosure agreement, the Company acknowledges that the Holder may
freely trade in any securities issued by the Company, may possess and use any
information provided by the Company in connection with such trading activity,
and may disclose any such information to any third party. [signature page
follows] 60 Error! Unknown document property name.



--------------------------------------------------------------------------------



 
[ex103-phunwareseriesb202061.jpg]
IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the Issuance Date set out above. PHUNWARE, INC. By:
________________________________ Name: Title: Senior Convertible Note -
Signature Page Error! Unknown document property name.



--------------------------------------------------------------------------------



 
[ex103-phunwareseriesb202062.jpg]
EXHIBIT I PHUNWARE, INC. CONVERSION NOTICE Reference is made to the Series B
Senior Secured Convertible Note (the “Note”) issued to the undersigned by
Phunware, Inc., a Delaware corporation (the “Company”). In accordance with and
pursuant to the Note, the undersigned hereby elects to convert the Conversion
Amount (as defined in the Note) of the Note indicated below into shares of
Common Stock, $0.0001 par value per share (the “Common Stock”), of the Company,
as of the date specified below. Capitalized terms not defined herein shall have
the meaning as set forth in the Note. Date of Conversion: Aggregate Principal to
be converted: Aggregate accrued and unpaid Interest, Make-Whole Amount and
accrued and unpaid Late Charges with respect to such portion of the Aggregate
Principal and such Aggregate Interest and Aggregate Make-Whole Amount to be
converted: AGGREGATE CONVERSION AMOUNT TO BE CONVERTED: Please confirm the
following information: Conversion Price: Number of shares of Common Stock to be
issued (the “Shares”):: Installment Amount(s) to be reduced (and corresponding
Installment Date(s)) and amount of reduction: Check here if all or any portion
of the aggregate Principal being converted includes any Restricted Principal
and/or Restricted OID (which shall become Unrestricted Principal upon an
Investor Prepayment of $______________ in connection herewith): Please specify
the amount Restricted Principal being converted:__________________ Error!
Unknown document property name.



--------------------------------------------------------------------------------



 
[ex103-phunwareseriesb202063.jpg]
Please specify the amount Restricted OID being converted:__________________ If
this Conversion Notice is being delivered with respect to an Alternate
Conversion, check here if Holder is electing to use the following Alternate
Conversion Price:____________ for [the entire][$_____________ of the] Conversion
Amount set forth above to be converted in accordance herewith If this Conversion
Notice is being delivered as a result of the occurrence of a Permitted
Settlement Transaction, check here if Holder is electing to use the following
PST Issuance Price:____________ for [the entire][$_____________ of the]
Conversion Amount set forth above to be converted in accordance herewith Please
issue the Common Stock into which the Note is being converted to Holder, or for
its benefit, as follows: Check here if requesting delivery as a certificate to
the following name and to the following address: Issue to: Check here if
requesting delivery by Deposit/Withdrawal at Custodian as follows: DTC
Participant: DTC Number: Account Number: Date: _____________ __, Name of
Registered Holder Error! Unknown document property name.



--------------------------------------------------------------------------------



 
[ex103-phunwareseriesb202064.jpg]
By: Name: Title: Tax ID:_____________________ Facsimile:___________________
E-mail Address: Error! Unknown document property name.



--------------------------------------------------------------------------------



 
[ex103-phunwareseriesb202065.jpg]
Exhibit II ACKNOWLEDGMENT The Company hereby (a) acknowledges this Conversion
Notice, (b) certifies that the above indicated number of shares of Common Stock
[are][are not] eligible to be resold by the Holder either (i) pursuant to Rule
144 (subject to the Holder’s execution and delivery to the Company of a
customary 144 representation letter) or (ii) an effective and available
registration statement and (c) hereby directs _________________ to issue the
above indicated number of shares of Common Stock in accordance with the Transfer
Agent Instructions dated _____________, 20__ from the Company and acknowledged
and agreed to by ________________________. PHUNWARE, INC. By:
________________________________ Name: Title: Error! Unknown document property
name.



--------------------------------------------------------------------------------



 